 



Exhibit 10.1
[EXECUTION COPY]
$41,715,167
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
Dated as of April 28, 2006,
Among
DUQUESNE LIGHT HOLDINGS, INC.
as Borrower
and
THE LENDERS NAMED HEREIN
as Lenders
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as Issuing Bank
 
J.P. MORGAN SECURITIES INC.
as Lead Arranger



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          Section   Page
PRELIMINARY STATEMENT
    1  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods; Construction
    12  
SECTION 1.03. Accounting Terms
    13  
 
       
ARTICLE II COMMITMENTS
    13  
 
       
SECTION 2.01. The Commitments
    13  
SECTION 2.02. Fees
    13  
SECTION 2.03. Reduction of the Commitments
    14  
 
       
ARTICLE III LETTERS OF CREDIT
    14  
 
       
SECTION 3.01. Letters of Credit
    14  
SECTION 3.02. Reimbursement to Issuing Bank
    15  
SECTION 3.03. Obligations Absolute
    17  
SECTION 3.04. Liability of Issuing Bank and the Lenders
    17  
SECTION 3.05. Promissory Notes
    18  
SECTION 3.06. Repayment of Loans; Interest
    18  
SECTION 3.07. Computations of Outstandings
    18  
 
       
ARTICLE IV PAYMENTS, COMPUTATIONS AND YIELD PROTECTION
    19  
 
       
SECTION 4.01. Payments and Computations
    19  
SECTION 4.02. Prepayments
    20  
SECTION 4.03. Yield Protection
    21  
SECTION 4.04. Sharing of Payments, Etc
    22  
SECTION 4.05. Taxes
    22  
 
       
ARTICLE V CONDITIONS PRECEDENT
    25  
 
       
SECTION 5.01. Conditions Precedent to Effectiveness of this Agreement
    25  
SECTION 5.02. Conditions Precedent to Each Extension of Credit
    26  
SECTION 5.03. Determinations Under Section 5.01
    27  



--------------------------------------------------------------------------------



 



 

          Section   Page
SECTION 5.04. Reliance on Certificates
    27  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    27  
 
       
SECTION 6.01. Representations and Warranties of the Borrower
    27  
 
       
ARTICLE VII COVENANTS OF THE BORROWER
    30  
 
       
SECTION 7.01. Affirmative Covenants
    30  
SECTION 7.02. Negative Covenants
    33  
 
       
ARTICLE VIII DEFAULTS
    34  
 
       
SECTION 8.01. Events of Default
    34  
SECTION 8.02. Remedies
    36  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    36  
 
       
SECTION 9.01. Authorization and Action
    36  
SECTION 9.02. Indemnification
    38  
 
       
ARTICLE X MISCELLANEOUS
    39  
 
       
SECTION 10.01. Amendments, Etc
    39  
SECTION 10.02. Notices, Etc
    39  
SECTION 10.03. No Waiver of Remedies
    40  
SECTION 10.04. Costs, Expenses and Indemnification
    40  
SECTION 10.05. Right of Set-off
    41  
SECTION 10.06. Binding Effect
    41  
SECTION 10.07. Assignments and Participation
    41  
SECTION 10.08. Confidentiality
    45  
SECTION 10.09. Waiver of Jury Trial
    46  
SECTION 10.10. Governing Law; Submission to Jurisdiction
    46  
SECTION 10.11. Relation of the Parties; No Beneficiary
    46  
SECTION 10.12. Execution in Counterparts
    47  
SECTION 10.13. Survival of Agreement
    47  
SECTION 10.14. Patriot Act Notice
    47  

Exhibits

     
EXHIBIT A —
  Form of Opinion of Martin L. Ryan, Esq., Assistant General Counsel of the
Borrower
EXHIBIT B —
  Form of Opinion of Hughes Hubbard & Reed LLP, counsel to the Administrative
Agent
EXHIBIT C —
  Form of Lender Assignment

 -ii-



--------------------------------------------------------------------------------



 



 

Schedules

SCHEDULE I     Lending Offices

SCHEDULE II   Letters of Credit

SCHEDULE III  Litigation

-iii-



--------------------------------------------------------------------------------



 



 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
Dated as of April 28, 2006
               THIS LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT is made by and
among:

  (i)   Duquesne Light Holdings, Inc., a Pennsylvania corporation (the
“Borrower”),     (ii)   JPMorgan Chase Bank, N.A. (the “Bank” or “JPMorgan”) and
the other Lenders (as hereinafter defined) from time to time party hereto,    
(iii)   JPMorgan, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders hereunder, and     (iv)   JPMorgan, as issuer of the
Letters of Credit (as hereinafter defined) pursuant to this Agreement (in such
capacity, the “Issuing Bank”).

PRELIMINARY STATEMENT
     The Borrower has requested (i) the Issuing Bank to issue the Letters of
Credit pursuant to this Agreement in the amounts and on the terms and conditions
set forth herein and (ii) the Lenders to participate in the issuance of the
Letters of Credit and all drawings thereunder. The Issuing Bank and the Lenders
have so agreed on the terms and conditions set forth herein, and the
Administrative Agent has agreed to act as agent for the Lenders on such terms
and conditions.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
     “ABR Loan” means a Loan that bears interest at a rate determined by
reference to the Alternate Base Rate.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.



--------------------------------------------------------------------------------



 



2

     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Houston, Texas, New York, New York and Pittsburgh,
Pennsylvania for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
     “Closing Date” means the date upon which each of the conditions precedent
enumerated in Section 5.01 has been fulfilled to the satisfaction of the Bank,
the Administrative Agent and the Borrower. All transactions contemplated by the
Closing Date shall take place on or before April 28, 2006, at the offices of
Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, New York 10004, at
10:00 A.M., or such other time as the parties hereto may mutually agree.
     “Commitment” means, for each Lender, the obligation of such Lender to
participate in the deemed issuance (or extension, modification or amendment) of
each Letter of Credit and all payments made by the Issuing Bank thereunder, in
an aggregate amount no greater than (i) the amount set forth opposite such
Lender’s name on the signature pages hereof, or (ii) if such Lender has entered
into one or more Lender Assignments, the amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(c), in
each such case as such amount may be reduced from time to time pursuant to
Section 2.03. “Commitments” means the total of the Lenders’ Commitments
hereunder. The Commitments shall in no event exceed $41,715,167.
     “Confidential Information” has the meaning assigned to that term in
Section 10.08.
     “Consolidated Capital” means, at any date of determination, the sum of
(i) Consolidated Debt, (ii) consolidated equity of the common stockholders of
the Borrower and its Consolidated Subsidiaries, (iii) trust-originated or
partnership-originated preferred securities of the Borrower and its Consolidated
Subsidiaries, (iv) consolidated equity of the preference stockholders of the
Borrower and its Consolidated Subsidiaries, and (v) consolidated equity of the
preferred stockholders of the Borrower and its Consolidated Subsidiaries, in the
case of clauses (ii) through (v) above, determined at such date in accordance
with GAAP.
     “Consolidated Debt” means, at any date of determination, without
duplication, the aggregate Debt of the Borrower and its Consolidated
Subsidiaries; provided, however,



--------------------------------------------------------------------------------



 



3

that Consolidated Debt shall not include (i) any Debt of the type referred to in
clause (viii) of the definition thereof contained in this Section 1.01 if such
Debt is not reasonably quantifiable as of the date of determination and
(ii) subordinated debentures issued by Duquesne Light or the Borrower in
connection with the issuance of (A) monthly-income preferred securities by
Duquesne Capital, L.P. and (B) other similar partnership-originated or
trust-originated preferred securities by any Subsidiary or other Affiliate of
Duquesne Light or the Borrower, provided that (1) the issuer of such preferred
securities lends substantially all of the proceeds from such issuance to
Duquesne Light, the Borrower or any other Affiliate of the Borrower, as the case
may be, in exchange for such subordinated debentures and (2) substantially all
of the assets of such issuer consist solely of such subordinated debentures and
payments made from time to time in respect thereof.
     “Consolidated Subsidiary” means, with respect to any Person, any Subsidiary
of such Person whose accounts are or are required to be consolidated with the
accounts of such Person in accordance with GAAP.
     “Coverage Ratio” means, with respect to each twelve-month period ending on
the last day of each fiscal quarter of the Borrower, the ratio of (a) the sum of
(i) consolidated net income of the Borrower and its Consolidated Subsidiaries
for such period plus (or minus) (ii) all extraordinary items deducted (or added)
in determining said net income plus (iii) all income taxes deducted in
determining said net income plus (iv) total interest charges of the Borrower and
its Consolidated Subsidiaries deducted in determining said net income, excluding
(A) allowance for borrowed funds used during construction and (B) any payments
made with respect to the subordinated debentures issued by Duquesne Light in
connection with the issuance of monthly-income preferred securities by Duquesne
Capital, L.P. (such interest charges with such exclusions being referred to as
“Actual Interest Expense”) plus (v) depreciation expense deducted in determining
said net income minus (vi) allowance for equity and borrowed funds used during
construction and other noncash items described in Financial Accounting Standards
Board Statement No. 90 to (b) Actual Interest Expense for such period.
     “Debt” means, for any Person, at any date of determination, without
duplication, all (i) secured or unsecured indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services or
evidenced by notes, bonds, debentures or other instruments, (ii) obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (iii) obligations secured by any Lien
existing on any property owned or held by such Person, whether or not such
Person has assumed or become liable for the obligations secured thereby,
(iv) obligations of such Person in respect of letters of credit, bankers’
acceptances and similar extensions of credit (other than (A) any such obligation
in support of other Debt already included in this definition and (B) obligations
of such Person in respect of surety bonds or performance bonds or other similar
obligations), (v) without duplication of the foregoing clause (iv),
reimbursement obligations of such Person in respect of drawings or other
payments made under letters of credit, bankers’ acceptances, surety bonds,
performance bonds, and other similar extensions of credit and obligations,
(vi) obligations of such Person under any Hedging Agreements (the amount of any
such



--------------------------------------------------------------------------------



 



4

obligation to be the amount that is or would be payable upon settlement,
liquidation, termination or acceleration thereof), (vii) obligations of such
Person in respect of Unfunded Vested Liabilities, and (viii) obligations of such
Person under guaranties or support agreements in respect of, and obligations of
such Person (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(vii) above.
     “Default Rate” means a rate per annum equal at all times to 2% per annum
above the Alternate Base Rate in effect from time to time.
     “Dollars” and the sign “$” each means lawful money of the United States.
     “Duquesne Light” means Duquesne Light Company, a Pennsylvania corporation,
all of whose common stock is owned on the date hereof by the Borrower, or any
successor thereto.
     “Eligible Assignee” means (a) a commercial bank or trust company organized
under the laws of the United States, or any State thereof; (b) a commercial bank
organized under the laws of any other country that is a member of the OECD, or a
political subdivision of any such country, provided that such bank is acting
through a branch or agency located in the United States; (c) the central bank of
any country that is a member of the OECD; (d) any other commercial bank or other
financial institution engaged generally in the business of extending credit or
purchasing debt instruments; and (e) a Lender or an Affiliate of a Lender;
provided, however, that (A) any such Person shall also (i) have outstanding
unsecured indebtedness that is rated A- or better by S&P or A3 or better by
Moody’s (or an equivalent rating by another nationally-recognized credit rating
agency of similar standing if neither of such corporations is then in the
business of rating unsecured indebtedness of entities engaged in such
businesses) or (ii) have combined capital and surplus (as established in its
most recent report of condition to its primary regulator) of not less than
$250,000,000 (or its equivalent in foreign currency), and (B) any Person
described in clause (b), (c), or (d) above, shall, on the date on which it is to
become a Lender hereunder, (l) be entitled to receive payments hereunder without
deduction or withholding of any United States Federal income taxes (as
contemplated by Section 4.05) and (2) not be incurring any losses, costs or
expenses of the type for which such Person could demand payment under
Section 4.03(a) or (b) (except to the extent that, in the absence of the making
of an assignment to such Person, the assigning Lender would have incurred an
equal or greater amount of such losses, costs or expenses and such losses, costs
or expenses would have been payable by the Borrower to such assigning Lender
hereunder).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.



--------------------------------------------------------------------------------



 



5

     “Environmental Liability” means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person or
any of its Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means, with respect to any Person, (i) any corporation
that is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Internal Revenue Code) as such Person; (ii) a
partnership or other trade or business (whether or not incorporated) that is
under common control (within the meaning of Section 414(c) of the Internal
Revenue Code) with such Person; and (iii) a member of the same affiliated
service group (within the meaning of Section 414(m) of the Internal Revenue
Code) as such Person, any corporation described in clause (i) above, or any
partnership or trade or business described in clause (ii) above.
     “ERISA Event” means (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect thereto has been waived by the PBGC; (ii) the
provision by the administrator of any Plan of notice of intent to terminate such
Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 404l(e) of ERISA); (iii) the
cessation of operations at a facility of the Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an ERISA Affiliate of the Borrower from a Multiple
Employer Plan during a plan year for which it was a “substantial employer”, as
defined in Section 4001(a)(2) of ERISA; (v) the failure by the Borrower or an
ERISA Affiliate of the Borrower to make a required payment to a Plan; (vi) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan, pursuant to Section 307 of ERISA; (vii) the institution by the PBGC of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan; (viii) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate of the Borrower from any
Multiemployer Plan or the insolvency of any Multiemployer Plan; (ix) the
Borrower or any ERISA Affiliate of the Borrower shall request a minimum funding
waiver from the Internal Revenue Service with respect to any Plan; or (x) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.
     “Event of Default” has the meaning specified in Section 8.01.



--------------------------------------------------------------------------------



 



6

     “Evergreen Letter of Credit” means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then-scheduled expiration date unless the Issuing Bank
notifies the beneficiary thereof prior to such expiration date that the Issuing
Bank elects not to renew or extend such Letter of Credit.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of July 27, 2005, among the Borrower, the lenders named
therein and from time to time party thereto, Union Bank of California, N.A., as
administrative agent, JPMorgan, as syndication agent, and Wachovia Bank,
National Association and Citibank, N.A., as co-documentation agents.
     “Extension of Credit” means (i) the deemed issuance of the Letters of
Credit pursuant to Section 3.01 or (ii) the amendment of any Letter of Credit
having the effect of extending the stated termination date thereof, increasing
the LC Outstandings thereunder, or otherwise altering any of the material terms
or conditions thereof.
     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Fee Letter” has the meaning assigned to that term in Section 2.02(b).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” has the meaning assigned to that term in Section 1.03.
     “Governmental Approval” means any authorization, consent, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any governmental authority or other legal or
regulatory body, required in connection with the execution, delivery or
performance of any Loan Document.
     “Granting Lender” has the meaning assigned to that term in
Section 10.07(j).
     “Hazardous Substance” means any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board,



--------------------------------------------------------------------------------



 



7

bureau, or instrumentality of the United States or of the State or locality in
which the same is located having or exercising jurisdiction over such waste,
substance or material.
     “Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements designed to protect
against fluctuations in currency exchange or interest rates.
     “Indemnified Person” has the meaning assigned to that term in
Section 10.04(b).
     “Index Debt” means the long-term, senior unsecured Debt of the Borrower
that is not guaranteed by any other Person or subject to any other credit
enhancement.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time, and the rules and regulations promulgated thereunder.
     “LC Payment Notice” has the meaning assigned to that term in
Section 3.02(b).
     “LC Outstandings” means, for any Letter of Credit on any date of
determination, the maximum amount available to be drawn under such Letter of
Credit at any time on or after such date (assuming the satisfaction of all
conditions for drawing enumerated therein).
     “Lender Assignment” means an assignment and agreement entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.
     “Lenders” means JPMorgan, each Eligible Assignee that shall become a party
hereto pursuant to Section 10.07 and, if and to the extent so provided in
Section 3.02(c), the Issuing Bank.
     “Lending Office” means, with respect to any Lender, the office or Affiliate
of such Lender specified as its “Lending Office” opposite its name on Schedule I
or in the Lender Assignment pursuant to which it became a Lender, or such other
office or Affiliate of such Lender as such Lender may from time to time specify
in writing to the Borrower and the Administrative Agent.
     “Letter of Credit” means each of the letters of credit set forth on
Schedule II deemed issued by the Issuing Bank on the Closing Date pursuant to
Section 3.01, as such letter of credit may from time to time be amended,
modified or extended in accordance with the terms of this Agreement.
     “Letter of Credit Expiration Date” means the date that occurs five Business
Days prior to the one-year anniversary of the Termination Date.



--------------------------------------------------------------------------------



 



8

     “Letter of Credit Fee Rate” means, for any day, the applicable percentage
set forth below under the caption “Letter of Credit Fee Rate”, based upon the
ratings by S&P and Moody’s applicable on such date to the Index Debt:

              Letter of Credit Fee     Rate
Category 1
       
 
       
A- or higher by S&P or
    0.40 %
A3 or higher by Moody’s
       
 
       
Category 2
       
 
       
BBB+ or higher by S&P or
    0.50 %
Baal or higher by Moody’s
       
 
       
Category 3
       
 
       
BBB or higher by S&P or
    0.60 %
Baa2 or higher by Moody’s
       
 
       
Category 4
       
 
       
BBB- or higher by S&P or
    0.70 %
Baa3 or higher by Moody’s
       
 
       
Category 5
       
 
       
BB+ or lower by S&P or
    1.00 %
Bal or lower by Moody’s
       

     For purposes of the foregoing, (A) if Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5, (B) if more than one
Category (other than Category 5) is applicable at any one time, the Letter of
Credit Fee Rate shall be based on the applicable Category having the lowest
number (i.e., Category 1 is lower than Category 2), and (C) in the event that,
and at all times during which, Category 5 is applicable, the Letter of Credit
Fee Rate shall be based on Category 5. The Letter of Credit Fee Rate shall be
increased or decreased in accordance with this definition upon any change in the
applicable ratings of



--------------------------------------------------------------------------------



 



9

the Index Debt, and such increased or decreased Letter of Credit Fee Rate shall
be effective from the date of announcement of any such new ratings. The Borrower
agrees to notify the Administrative Agent promptly after each change in any
rating of the Index Debt. If the rating system of Moody’s or S&P shall change,
or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Letter of Credit Fee Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
     “Lien” means any lien (statutory or other), security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale or other title retention agreement).
     “Loan” means a loan by a Lender to the Borrower deemed made pursuant to
Section 3.02(c) or (d), and refers to an ABR Loan.
     “Loan Documents” means this Agreement, any Promissory Notes, the Fee Letter
and all other agreements, instruments and documents now or hereafter executed
and/or delivered pursuant hereto or thereto.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations or results of operations of the
Borrower and its Subsidiaries, considered as a whole, or (b) the ability of the
Borrower to perform its obligations under this Agreement or any other Loan
Document to which it is or will be a party.
     “Material Plan” means, collectively, a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $20,000,000.
     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which
the Borrower or any ERISA Affiliate of the Borrower is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions, such plan being
maintained pursuant to one or more collective bargaining agreements.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to Title IV of ERISA and that
(i) is maintained for employees or former employees of the Borrower or an ERISA
Affiliate of the Borrower and at least one Person other than the Borrower and
its ERISA Affiliates, or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate of the Borrower could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.



--------------------------------------------------------------------------------



 

\

10

     “OECD” means the Organization for Economic Cooperation and Development.
     “Participant” has the meaning assigned to that term in Section 10.07(e).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor
entity) established under ERISA.
     “Percentage” means, for any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such date by the
total of the Commitments on such date, and multiplying the quotient so obtained
by 100%. In the event that the Commitments have been terminated, each Lender’s
Percentage shall be calculated on the basis of the Commitments in effect
immediately prior to such termination.
     “Permitted Liens” means each of the following:
     (i) Liens for taxes, assessments or governmental charges or levies to the
extent not delinquent or that are diligently being contested in good faith by
appropriate proceedings and for which the Borrower has set aside adequate
reserves in accordance with GAAP;
     (ii) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s, warehousemen’s and carriers’ Liens, Liens or privileges
of any employees for salary or wages earned, and other similar Liens arising in
the ordinary course of business securing obligations that are not delinquent and
are being diligently contested in good faith by appropriate proceedings;
     (iii) Liens in respect of judgments or awards with respect to which the
Borrower shall (A) in good faith be prosecuting an appeal or other proceeding
for review and with respect to which the Borrower shall have secured a stay of
execution pending such appeal or other proceeding and for which the Borrower has
set aside adequate reserves in accordance with GAAP, or (B) have the right to
prosecute an appeal or other proceeding for review and for which the Borrower
has set aside adequate reserves in accordance with GAAP;
     (iv) Liens securing amounts in dispute by the Borrower or any of its
Subsidiaries, provided that such Liens are bonded in full or secured by other
security arrangements satisfactory to the Required Lenders; and
     (v) other nonconsensual Liens not described in clauses (i) through
(iv) above, provided that (A) such Liens do not secure Debt and (B) the
obligations secured by such Liens shall not exceed, in the aggregate,
$25,000,000 at any one time outstanding.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, limited
liability partnership, trust,



--------------------------------------------------------------------------------



 



11

unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means, with respect to any Person, an employee benefit plan (other
than a Multiemployer Plan) maintained for employees or former employees of such
Person or any ERISA Affiliate of such Person and covered by Title IV of ERISA or
Section 412 of the Internal Revenue Code, including a Single Employer Plan and a
Multiple Employer Plan.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York, New York (which rate is not necessarily the lowest
rate charged to any customer). Each change in the Prime Rate shall be effective
on the date such change is publicly announced as effective.
     “Promissory Note” means any promissory note of the Borrower payable to the
order of a Lender (and, if requested, its registered assigns), issued pursuant
to Section 3.05; and “Promissory Notes” means any or all of the foregoing.
     “Recipient” has the meaning assigned to that term in Section 10.08.
     “Register” has the meaning specified in Section 10.07(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, on any date of determination, Lenders that,
collectively, on such date have Percentages in the aggregate of at least 662/3%.
Any determination of those Lenders constituting the Required Lenders shall be
made by the Administrative Agent and shall be conclusive and binding on all
parties absent manifest error.
     “Rule 3a-5” means Rule 3a-5 (17 C.F.R. § 270.3a-5) promulgated by the
Securities and Exchange Commission under the Investment Company Act.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “Senior Financial Officer” means the President, any Vice President, the
Controller or the Treasurer of the Borrower.
     “Significant Subsidiary” means Duquesne Light and any other Subsidiary of
the Borrower that, on a consolidated basis with any of its Subsidiaries as of
any date of determination, accounts for more than 10% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries.

 



--------------------------------------------------------------------------------



 



12
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which
(i) is maintained for employees or former employees of the Borrower or an ERISA
Affiliate of the Borrower and no Person other than the Borrower and its ERISA
Affiliates, or (ii) was so maintained and in respect of which the Borrower or an
ERISA Affiliate of the Borrower could have liability under Section 4069 of ERISA
in the event such plan has been or were to be terminated.
     “SPC” has the meaning assigned to that term in Section 10.07Q.
     “Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one or more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
     “Termination Date” means the earlier to occur of (i) April 28, 2009 and
(ii) the date of termination or reduction in whole of the Commitments pursuant
to Section 2.03 or 8.02.
     “Unfunded Vested Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all nonforfeitable accrued
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of the Borrower or any of its ERISA Affiliates to the PBGC
or such Plan under Title IV of ERISA.
     “Unmatured Default means an event that, with the giving of notice or lapse
of time or both, would constitute an Event of Default.
     SECTION 1.02. Computation of Time Periods; Construction, (a) Unless
otherwise indicated, each reference in this Agreement to a specific time of day
is a reference to New York City time. In the computation of periods of time
under this Agreement, any period of a specified number of days or months shall
be computed by including the first day or month occurring during such period and
excluding the last such day or month. Unless the context requires otherwise, in
the case of a period of time “from” a specified date “to” or “until” a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.
     (b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes”, and



--------------------------------------------------------------------------------



 



13

“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement.
     SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with those applied in the preparation of the financial statements
referred to in Section 6.01(f) (“GAAP”).
ARTICLE II
COMMITMENTS
     SECTION 2.01. The Commitments. (a) Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to participate in the deemed
issuance of the Letters of Credit (and the LC Outstandings thereunder) and to
make Loans to the Borrower during the period from the Closing Date until the
Termination Date, in an aggregate outstanding amount not to exceed on any day
such Lender’s Commitment.
     (b) In the event that any Letters of Credit are outstanding on or after the
Termination Date, each Lender severally agrees, on the terms and conditions
hereinafter set forth, to participate in all LC Outstandings during the period
from the Termination Date until (and including) the Letter of Credit Expiration
Date, in an aggregate outstanding amount not to exceed on any day such Lender’s
Percentage of the principal amount outstanding hereunder on such day, it being
understood that any cash collateral provided to the Administrative Agent by or
on behalf of the Borrower pursuant to Section 3.01(c)(i) shall be applied by the
Administrative Agent (to the extent that such cash collateral is then held by
the Administrative Agent and available for such purpose) to reimburse any
drawings under such Letters of Credit in the event that the Borrower fails to do
so pursuant to Section 3.02(a).
     (c) In no event shall the Borrower be entitled to request any Extensions of
Credit that would cause the principal amount outstanding hereunder to exceed the
Commitments.
     SECTION 2.02. Fees.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commission on the average daily aggregate amount of the LC
Outstandings from the date hereof until the later to occur of (i) the
Termination Date and (ii) if any Letters of Credit are outstanding on or after
the Termination Date, the Letter of Credit Expiration Date, at a rate per annum
equal to the Letter of Credit Fee Rate in effect from time to time, payable
quarterly in



--------------------------------------------------------------------------------



 



14

arrears on the last day of each March, June, September and December, commencing
on the first such date to occur following the date hereof, and on the later to
occur of (A) the Termination Date and (B) if any Letters of Credit are
outstanding on or after the Termination Date, the Letter of Credit Expiration
Date.
     (b) In addition to the fees provided for in subsection (a) above, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Bank, the letter of credit fronting fees as are provided for in that certain
letter agreement, dated the Closing Date, among the Borrower, the Administrative
Agent and the Issuing Bank (the “Fee Letter”), in the amounts and at the times
specified therein.
     SECTION 2.03. Reduction of the Commitments. (a) The Commitments shall be
automatically and permanently terminated on the Termination Date, subject to
Section 2.01(b).
     (b) On each date on which (i) the amount available to be drawn under any
Letter of Credit is permanently reduced or (ii) any Letter of Credit expires or
is otherwise terminated or cancelled, the Commitments shall be automatically and
permanently reduced ratably by an amount equal to (A) in the case of clause
(i) above, the amount of such permanent reduction and (B) in the case of clause
(ii) above, the sum of (1) the LC Outstandings of such Letter of Credit in
effect immediately prior to such expiration, termination or cancellation (as the
case may be) and (2) the outstanding principal amount of any Loans arising from
any drawing under such Letter of Credit.
ARTICLE III
LETTERS OF CREDIT
     SECTION 3.01. Letters of Credit. (a) Each Letter of Credit shall be deemed
to have been issued by the Issuing Bank hereunder on the Closing Date. The
stated maturity of any Letter of Credit may be extended or the terms thereof may
be modified or amended on not less than three Business Days’ prior written
notice thereof to the Administrative Agent (which shall promptly distribute
copies thereof to the Lenders) and the Issuing Bank; provided, however, that no
such notice shall be required in connection with the automatic extension of an
Evergreen Letter of Credit. Each such notice shall specify (i) the date (which
shall be a Business Day, but in no event later than the date that occurs five
Business Days prior to the Termination Date) of effectiveness of such extension,
modification or amendment and, in the case of any extension of a Letter of
Credit, the new stated expiry date of such Letter of Credit (which shall be no
later than one year from the date of effectiveness of such extension, subject,
in the case of any Evergreen Letter of Credit, to automatic annual renewal or
extension) and (ii) such other information as shall demonstrate compliance of
such Letter of Credit with the requirements specified therefor in this
Agreement. Each such notice shall be irrevocable unless modified or rescinded by
the Borrower not less than one Business Day prior to the proposed date of
effectiveness specified therein. Not later than 12:00 noon on the proposed date
of effectiveness specified in such notice, and upon fulfillment of the
applicable conditions precedent and the other requirements set forth herein, the
Issuing Bank shall extend, amend or modify such Letter of Credit and provide
notice and a copy thereof to the Administrative Agent, which shall promptly
furnish copies thereof to the Lenders.



--------------------------------------------------------------------------------



 



15

     (b) Each Lender severally agrees with the Issuing Bank to participate in
the Extension of Credit resulting from the deemed issuance (or extension,
modification or amendment) of each Letter of Credit, in the manner and the
amount provided in Section 3.02(b).
     (c) In the event that any Letters of Credit may or will be outstanding on
or after the Termination Date, the Borrower shall either (i) pay to the
Administrative Agent no later than the Business Day immediately preceding the
Termination Date, in immediately available funds, an amount equal to the
aggregate LC Outstandings of all Letters of Credit that may or will be
outstanding on the Termination Date that have a stated expiry date on or after
such date (including all Evergreen Letters of Credit that are or may be
outstanding on the Termination Date), which amount shall be held by the
Administrative Agent (for its benefit and the benefit of the Issuing Bank and
the Lenders) as cash collateral, pursuant to a cash collateral agreement in form
and substance satisfactory to the Administrative Agent, the Issuing Bank and the
Lenders, to secure LC Outstandings and the Borrower’s reimbursement obligations
with respect thereto, or (ii) on or before the Business Day immediately
preceding the Termination Date, enter into a new credit facility that would
(A) refinance and replace this Agreement in its entirety and (B) deem all
Letters of Credit then outstanding to have been issued pursuant to, and be
governed by, such new credit facility, provided that the lenders thereunder
shall be Eligible Assignees or otherwise satisfactory to the Issuing Bank in its
sole and absolute discretion and the terms and conditions of such new credit
facility shall be satisfactory to the Issuing Bank in its sole and absolute
discretion. The Issuing Bank shall, in the case of any Evergreen Letter of
Credit that remains outstanding under this Agreement on or after the Termination
Date, as soon as possible on or after such date, provide written notice to the
beneficiary of such Evergreen Letter of Credit stating that the Issuing Bank
elects not to renew or extend such Evergreen Letter of Credit beyond the
then-scheduled expiry date thereof.
     SECTION 3.02. Reimbursement to Issuing Bank. (a) The Borrower hereby agrees
to pay to the Administrative Agent for the account of the Issuing Bank, on
demand made by the Issuing Bank to the Borrower and the Administrative Agent, on
and after each date on which the Issuing Bank shall pay any amount under any
Letter of Credit, a sum equal to the amount so paid plus interest on such amount
from the date so paid by the Issuing Bank until repayment to the Issuing Bank in
full at a fluctuating interest rate per annum equal at all times to the
Alternate Base Rate.
     (b) If the Issuing Bank shall not have been reimbursed in full for any
payment made by the Issuing Bank under any Letter of Credit on the date of such
payment, the Issuing Bank shall give the Administrative Agent and each Lender
prompt notice thereof (an “LC Payment Notice”) no later than 12:00 noon on the
Business Day immediately succeeding the date of such payment by the Issuing
Bank. Each Lender severally agrees to purchase a participation in the
reimbursement obligation of the Borrower to the Issuing Bank under subsection
(a) above, by paying to the Administrative Agent for the account of the Issuing
Bank an amount equal to such Lender’s Percentage of such unreimbursed amount
paid by the Issuing Bank, plus interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from the date of such payment by the Issuing
Bank to the date of payment to the Issuing Bank by such Lender. Each such
payment by a Lender shall be made not later than 3:00 P.M. on the later to occur
of (i) the Business Day immediately following the date of such payment by the
Issuing Bank and (ii) the Business Day on which such Lender shall have received
an LC Payment Notice from the Issuing



--------------------------------------------------------------------------------



 



16

Bank. Each Lender’s obligation to make each such payment to the Administrative
Agent for the account of the Issuing Bank shall be several and shall not be
affected by (A) the occurrence or continuance of any Unmatured Default or Event
of Default, (B) the failure of any other Lender to make any payment under this
Section 3.02, or (C) subject to subsection (e) below, the date of the drawing
under the applicable Letter of Credit. Each Lender further agrees that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
     (c) The failure of any Lender to make any payment to the Administrative
Agent for the account of the Issuing Bank in accordance with subsection
(b) above, shall not relieve any other Lender of its obligation to make payment,
but no Lender shall be responsible for the failure of any other Lender. If any
Lender (a “non-performing Lender”) shall fail to make any payment to the
Administrative Agent for the account of the Issuing Bank in accordance with
subsection (b) above within five Business Days after the LC Payment Notice
relating thereto, then, for so long as such failure shall continue, the Issuing
Bank shall be deemed, for purposes of Section 4.04 and Article VIII hereof, to
be a Lender hereunder owed a Loan in an amount equal to the outstanding
principal amount due and payable by such Lender to the Administrative Agent for
the account of the Issuing Bank pursuant to subsection (b) above.
     (d) Each participation purchased by a Lender under subsection (b) above
shall constitute an ABR Loan deemed made by such Lender to the Borrower on the
date of such payment by the Issuing Bank under the applicable Letter of Credit.
     (e) Notwithstanding subsections (b), (c) and (d) above or any other
provision contained in this Agreement or any other Loan Document to the
contrary, in no event shall the Lenders have any obligation to purchase a
participation in the reimbursement obligation of the Borrower to the Issuing
Bank, or otherwise to pay any amount to (or for the account of) the Issuing Bank
or any other Person, in respect of a drawing under an Evergreen Letter of Credit
that occurs after the Letter of Credit Expiration Date. In furtherance of the
foregoing, any Evergreen Letter of Credit that remains outstanding after the
Letter of Credit Expiration Date shall, for purposes of this Agreement and the
other Loan Documents, be deemed to have expired on the Letter of Credit
Expiration Date.
     (f) If any Lender shall become a non-performing Lender under
Section 3.02(c), and if and so long as such Lender shall not have corrected such
non-performance in accordance with said Section 3.02(c), the Borrower or the
Administrative Agent may demand that such Lender assign in accordance with
Section 10.07, to one or more Eligible Assignees designated by the Borrower or
the Administrative Agent, all (but not less than all) of such Lender’s
Commitment, Loans, participation and other rights and obligations hereunder;
provided that any such demand by the Borrower during the continuance of an Event
of Default or an Unmatured Default shall be ineffective without the consent of
the Required Lenders. If, within 30 days following any such demand by the
Administrative Agent or the Borrower, any such Eligible Assignee so designated
shall fail to consummate such assignment on terms reasonably satisfactory to
such Lender, or the Borrower and the Administrative Agent shall have failed to
designate any such Eligible Assignee, then such demand by the Borrower or the
Administrative Agent shall become ineffective, it being understood for purposes
of this provision that such assignment shall be conclusively deemed to be on
terms reasonably satisfactory to such Lender, and such Lender shall be compelled
to consummate such assignment forthwith, if such Eligible Assignee (i) shall



--------------------------------------------------------------------------------



 



17

agree to such assignment in substantially the form of the Lender Assignment
attached hereto as Exhibit C and (ii) shall tender payment to such Lender in an
amount equal to the full outstanding dollar amount accrued in favor of such
Lender hereunder (as computed in accordance with the records of the
Administrative Agent), including, without limitation, all accrued interest and
fees.
     SECTION 3.03. Obligations Absolute. Subject to Section 3.02(e), the payment
obligations of each Lender under Section 3.02(b) and of the Borrower under this
Agreement in respect of any payment under any Letter of Credit and any Loan
deemed made under Section 3.02(c) or (d) shall be unconditional and irrevocable
(subject only to the Borrower’s right to bring suit against the Issuing Bank
pursuant to Section 3.04 following the reimbursement of the Issuing Bank for any
such payment), and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
     (i) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto or to such Letter of Credit;
     (ii) any amendment or waiver of, or any consent to departure from, all or
any of the Loan Documents;
     (iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (v) payment in good faith by the Issuing Bank under any Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
     SECTION 3.04. Liability of Issuing Bank and the Lenders. The Borrower
assumes all risks of the acts and omissions of any beneficiary or transferee of
any Letter of Credit, and neither the Issuing Bank, the Lenders nor any of their
respective officers, directors, employees, agents or Affiliates shall be liable
or responsible for (a) the use that may be made of such Letter of Credit or any
acts or omissions of any beneficiary or transferee thereof in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents that do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under such Letter of Credit,
except that the



--------------------------------------------------------------------------------



 



18

Borrower shall have the right to bring suit against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower and any Lender, to the extent of
any direct, as opposed to consequential, damages suffered by the Borrower or
such Lender which the Borrower or such Lender proves were caused by the Issuing
Bank’s willful misconduct or gross negligence, including the Issuing Bank’s
willful failure to make timely payment under such Letter of Credit following the
presentation to it by the beneficiary thereof of a draft and accompanying
certificate(s) which strictly comply with the terms and conditions of such
Letter of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Bank may accept sight drafts and accompanying certificates presented
under any Letter of Credit that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary. Notwithstanding the foregoing, no Lender shall be
obligated to indemnify the Borrower for damages caused by the Issuing Bank’s
willful misconduct or gross negligence, and the obligation of the Borrower to
reimburse the Lenders hereunder shall be absolute and unconditional,
notwithstanding the gross negligence or willful misconduct of the Issuing Bank.
     SECTION 3.05. Promissory Notes. Any Lender may request that the Borrower’s
obligation to repay Loans to such Lender hereunder be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Borrower’s obligation to
repay Loans evidenced by such Promissory Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.07) be represented by
one or more Promissory Notes in such form payable to the order of the payee
named therein (or, if such Promissory Note is a registered note, to such payee
and its registered assigns).
     SECTION 3.06. Repayment of Loans; Interest. (a) Principal. The Borrower
shall repay the outstanding principal amount of each Loan deemed made pursuant
to Section 3.02(c) or (d) on the earlier to occur of (i) the date that occurs
thirty (30) days after the date on which such Loan is deemed made and (ii) the
Termination Date.
     (b) Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the Alternate Base Rate in effect
from time to time (except as otherwise provided in this subsection (b)), payable
on the date that such Loan shall become due and payable pursuant to subsection
(a) above or shall otherwise be paid in full; provided that any amount of
principal that is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest, from the date on which such amount is due
until such amount is paid in full, payable on demand, at a rate per annum equal
at all times to the Default Rate. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of this Section 3.06.
     SECTION 3.07. Computations of Outstandings. Whenever reference is made in
this Agreement to the principal amount outstanding on any date under this
Agreement, such reference shall refer to the sum of (i) the aggregate principal
amount of all Loans outstanding on such date plus (ii) the aggregate LC
Outstandings of all Letters of Credit outstanding on such date, in each case
after giving effect to all Extensions of Credit to be made on such date. At no
time shall the



--------------------------------------------------------------------------------



 



19

principal amount outstanding under this Agreement exceed the aggregate amount of
the Commitments.
ARTICLE IV
PAYMENTS, COMPUTATIONS AND
YIELD PROTECTION
     SECTION 4.01. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, without setoff, deduction,
or counterclaim of any kind, not later than 1:00 P.M. on the day when due in
Dollars to the Administrative Agent at its address referred to in Section 10.02
in same day funds, except payments to be made directly to the Issuing Bank as
expressly provided herein; any payment received after 1:00 P.M. shall be deemed
to have been received at the start of business on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest, fees or other amounts
payable to the Lenders, to the respective Lenders to which the same are payable,
for the account of their respective Lending Offices, in each case to be applied
in accordance with the terms of this Agreement. If and to the extent that any
distribution of any payment from the Borrower required to be made to any Lender
pursuant to the preceding sentence shall not be made in full by the
Administrative Agent on the date such payment was received by the Administrative
Agent, the Administrative Agent shall pay to such Lender, upon demand, interest
on the unpaid amount of such distribution, at a rate per annum equal to the
Federal Funds Effective Rate, from the date of such payment by the Borrower to
the Administrative Agent to the date of payment in full by the Administrative
Agent to such Lender of such unpaid amount. Upon the Administrative Agent’s
acceptance of a Lender Assignment and recording of the information contained
therein in the Register pursuant to Section 10.07, from and after the effective
date specified in such Lender Assignment, the Administrative Agent shall make
all payments hereunder and under any Promissory Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Lender Assignment shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
     (b) The Borrower hereby authorizes the Administrative Agent, each Lender
and the Issuing Bank, if and to the extent payment owed to the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, is not made when due
hereunder (or, in the case of a Lender, under any Promissory Note held by such
Lender), to charge from time to time against any or all of the Borrower’s
accounts with the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, any amount so due.
     (c) All computations of interest based on the Alternate Base Rate (when the
Alternate Base Rate is based on the Prime Rate) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be. All other computations of interest and fees hereunder (including
computations of interest based on the Federal Funds Effective Rate) shall be
made by the Administrative Agent on the basis of a year of 360 days. In each
such case, such computation shall be made for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each such determination by the
Administrative Agent or a Lender shall be conclusive and binding for all
purposes, absent manifest error.



--------------------------------------------------------------------------------



 



20

     (d) Whenever any payment hereunder or under any other Loan Document shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest and fees
hereunder.
     (e) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date, and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, such
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender, together with interest thereon, for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent, at the Federal Funds Effective
Rate.
     (f) Any amount payable by the Borrower hereunder or under any of the
Promissory Notes that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall (to the fullest extent permitted by law) bear
interest, from the date when due until paid in full, at a rate per annum equal
at all times to the Default Rate, payable on demand.
     (g) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto.
     SECTION 4.02. Prepayments. The Borrower shall have no right to prepay any
principal amount of any Loans other than as provided in subsections (a) and
(b) below.
     (a) The Borrower may, upon at least one Business Day’s notice to the
Administrative Agent stating the proposed date and the aggregate principal
amount of the prepayment, and if such notice is given, the Borrower shall,
prepay the outstanding principal amounts of the Loans, in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that each partial prepayment shall
be in an aggregate principal amount of not less than $500,000 or an integral
multiple of $500,000 in excess thereof.
     (b) On the date of any termination or reduction of the Commitments pursuant
to Section 2.03, the Borrower shall pay or prepay so much of the principal
amount outstanding hereunder as shall be necessary in order that the aggregate
principal amount outstanding hereunder (after giving effect to all Extensions of
Credit to be made on such date) will not exceed the Commitments following such
termination or reduction, together with accrued interest to the date of such
prepayment on the principal amount prepaid.



--------------------------------------------------------------------------------



 



21

     SECTION 4.03. Yield Protection. (a) Increased Costs. If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation after the date hereof, or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) issued or made after the date hereof, there shall be
reasonably incurred any increase in (A) the cost to any Lender of participating
in the issuance, maintenance or funding of any Letter of Credit or (B) the cost
to the Issuing Bank of issuing or maintaining any Letter of Credit, then the
Borrower shall from time to time, promptly after demand by such Lender or the
Issuing Bank, as the case may be (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, additional amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
increased cost. A certificate as to the amount of such increased cost and giving
a reasonable explanation and calculation thereof shall be submitted to the
Borrower and the Administrative Agent by such Lender or the Issuing Bank, as the
case may be, shall constitute such demand and shall be conclusive and binding
for all purposes, absent manifest error.
     (b) Capital. If any Lender or the Issuing Bank determines that
(i) compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or the Issuing Bank, whether directly, or indirectly
as a result of commitments of any corporation controlling such Lender or the
Issuing Bank (but without duplication), and (ii) the amount of such capital is
increased by or based upon (A) the existence of such Lender’s or the Issuing
Bank’s commitment to lend or issue or participate in any Letter of Credit
hereunder, or (B) the participation in or issuance or maintenance of any Letter
of Credit or Loan and (C) other similar such commitments, then, promptly after
demand by such Lender or the Issuing Bank, the Borrower shall pay to the
Administrative Agent for the account of such Lender or the Issuing Bank from
time to time as specified by such Lender or the Issuing Bank additional amounts
sufficient to compensate such Lender or the Issuing Bank in the light of such
circumstances, to the extent that such Lender or the Issuing Bank reasonably
determines such increase in capital to be allocable to the transactions
contemplated hereby. A certificate as to such amounts and giving a reasonable
explanation and calculation thereof (to the extent permitted by law) shall be
submitted to the Borrower and the Administrative Agent by such Lender or the
Issuing Bank and shall be conclusive and binding for all purposes, absent
manifest error.
     (c) Notices, Etc. Each Lender hereby agrees to use its best efforts to
notify the Borrower of the occurrence of any event referred to in subsection
(a) or (b) of this Section 4.03 promptly after becoming aware of the occurrence
thereof. The Borrower shall pay the Administrative Agent, for the account of
such Lender, the amount shown as due on any certificate delivered pursuant to
this Section 4.03 within ten Business Days after its receipt of the same. The
failure of any Lender to provide such notice or to make demand for payment under
said subsection shall not constitute a waiver of such Lender’s rights hereunder;
provided that, notwithstanding any provision to the contrary contained in this
Section 4.03, the Borrower shall not be required to reimburse any Lender for any
amounts or costs incurred under subsection (a) or (b) above, more than 90 days
prior to the date that such Lender notifies the Borrower in writing thereof, in
each case unless, and to the extent that, any such amounts or costs so incurred
shall relate to the retroactive application of any event notified to the
Borrower which entitles



--------------------------------------------------------------------------------



 



22

such Lender to such compensation. Each Lender claiming any compensation under
this Section 4.03 shall use reasonable efforts to designate a different Lending
Office if such designation would eliminate the further incurrence of such
increased costs or capital and would not result in the incurrence by such Lender
of additional costs or expenses which it deems material or, in the sole judgment
of such Lender, be inadvisable for regulatory, competitive or internal
management reasons. If any Lender shall subsequently determine that any amount
demanded and collected under this Section 4.03 was done so in error, such Lender
will promptly return such amount to the Borrower.
     (d) Survival of Obligations. Subject to subsection (c) above, the
Borrower’s obligations under this Section 4.03 shall survive the repayment of
all other amounts owing to the Lenders, the Administrative Agent and the Issuing
Bank under the Loan Documents and the termination of the Commitments.
     SECTION 4.04. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans owing to it (other than pursuant
to Section 4.03 or 10.07) in excess of its ratable share of payments obtained by
all the Lenders on account of the Loans of such Lenders, such Lender shall
forthwith purchase from the other Lenders such participation in the Loans owing
to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 4.04 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 4.04, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 4.01(a).
     SECTION 4.05. Taxes. (a) All payments by the Borrower hereunder and under
the other Loan Documents shall be made in accordance with Section 4.01, free and
clear of and without deduction for all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Issuing Bank and the Administrative
Agent, taxes imposed on its overall net or gross income, receipts, capital, net
worth, privilege of transacting business or corporate franchise taxes imposed on
it by the jurisdiction under the laws of which such Lender, the Issuing Bank or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net or gross income, receipts, capital, net worth, privilege of
transacting business or corporate franchise taxes imposed on it by the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof (all such non-



--------------------------------------------------------------------------------



 



23

excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender, the Issuing Bank or
the Administrative Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.05) such Lender, the
Issuing Bank or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
     (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other similar taxes or charges that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).
     (c) The Borrower will indemnify each Lender, the Issuing Bank and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes and any Other Taxes imposed by any jurisdiction on amounts payable under
this Section 4.05) paid by such Lender, the Issuing Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. This indemnification shall be
made within 30 days from the date such Lender, the Issuing Bank or the
Administrative Agent (as the case may be) makes written demand therefor. Nothing
herein shall preclude the right of the Borrower to contest any such Taxes or
Other Taxes so paid, and each Lender, the Issuing Bank and the Administrative
Agent (as the case may be) will, following notice from, and at the expense of,
the Borrower, reasonably cooperate with the Borrower to preserve the Borrower’s
rights to contest such Taxes or Other Taxes.
     (d) Within 30 days after the date of any payment of Taxes, the Borrower
will furnish o t the Administrative Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing payment
thereof.
     (e) The Bank represents and warrants that either (i) it is organized under
the laws of a jurisdiction within the United States or (ii) it has delivered to
the Borrower or the Administrative Agent duly completed copies of such form or
forms prescribed by the United States Internal Revenue Service indicating that
the Bank is entitled to receive payments without deduction or withholding of any
United States federal income taxes, as permitted by the Internal Revenue Code or
any tax treaty to which the United States is a party. Each other Lender agrees
that, on or prior to the date upon which it shall become a party hereto, and
upon the reasonable request from time to time of the Borrower or the
Administrative Agent, such Lender will deliver to the Borrower and the
Administrative Agent (to the extent that it is not prohibited by law from doing
so) either (A) a statement that it is organized under the laws of a jurisdiction
within the United States or (B) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service, indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes,



--------------------------------------------------------------------------------



 



24

as permitted by the Internal Revenue Code. Each Lender that delivers to the
Borrower and the Administrative Agent the form or forms referred to in the two
preceding sentences further undertakes to deliver to the Borrower and the
Administrative Agent, to the extent that it is not prohibited by law from doing
so, further copies of such form or forms, or successor applicable form or forms,
as the case may be, as and when any previous form filed by it hereunder shall
expire or shall become incomplete or inaccurate in any respect. Each Lender
represents and warrants that each such form supplied by it to the Administrative
Agent and the Borrower pursuant to this subsection (e), and not superseded by
another form supplied by it, is or will be, as the case may be, complete and
accurate, and such Lender acknowledges and agrees that nothing contained herein
shall in any way limit, waive, or otherwise reduce any claim that the
Administrative Agent or the Borrower may have against such Lender in the event
that any such form shall not be complete and accurate.
     (f) Any Lender claiming any additional amounts payable pursuant to this
Section 4.05 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
     (g) Any Lender claiming any additional amounts payable pursuant to this
Section 4.05 (“Additional Amounts”) who receives a tax credit, rebate,
allowance, remission, deduction, or similar tax benefit as a result of the
Borrower’s payment of such Additional Amounts shall, to the extent it can do so
without prejudice to the retention of the amount so realized (after taking into
account any net additional taxes paid in connection with the realization
thereof), notify the Borrower and pay to the Borrower (to the extent that the
same shall not already have been taken into account in computing any amount
previously paid by the Borrower or the amount of any reimbursement previously
received by such Lender) promptly after the realization thereof an amount that
is equal to the net amount thereof (or, in the event of a deduction from taxable
income, the net tax benefit generated thereby, if less than such deduction) plus
any additional tax savings resulting from the payment of such amount to the
Borrower pursuant to this sentence, provided that the aggregate of all such
payments shall not exceed the aggregate of all Additional Amounts paid by the
Borrower with respect to such Lender.
     (h) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 4.05 shall survive the repayment of all other amounts owing to the
Lenders, the Administrative Agent and the Issuing Bank under the Loan Documents
and the termination of the Commitments. If and to the extent that the
obligations of the Borrower under this Section 4.05 are unenforceable for any
reason, the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.



--------------------------------------------------------------------------------



 



25

ARTICLE V
CONDITIONS PRECEDENT
     SECTION 5.01. Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on the first date on which all of the following
conditions shall be satisfied or waived:
     (a) The Administrative Agent shall have received, on or before the Closing
Date, the following, each dated such day, in form and substance satisfactory to
each Lender (except where otherwise specified below) and (except for any
Promissory Notes) in sufficient copies for each Lender:
     (i) This Agreement, duly executed by the Borrower, the Bank and the
Administrative Agent.
     (ii) An amendment to the Existing Credit Agreement, duly executed by the
Borrower, JPMorgan, in its capacity as an “Issuing Bank” thereunder, and the
Required Lenders (as defined in the Existing Credit Agreement), which shall
provide that the Letters of Credit shall no longer be deemed to be constitute
“Letters of Credit” under the Existing Credit Agreement.
     (iii) The Fee Letter, duly executed by the Borrower, in form and substance
satisfactory to the Administrative Agent.
     (iv) Certified copies of the resolutions of the Board of Directors of the
Borrower authorizing the Borrower to enter into each of the Loan Documents to
which it is, or is to be, a party, and of all documents evidencing other
necessary corporate action and Governmental Approvals, if any, with respect to
such Loan Documents.
     (v) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names, true signatures and incumbency of the officers of
the Borrower authorized to sign the Loan Documents to which it is, or is to be,
a party, and the other documents to be delivered hereunder and thereunder.
     (vi) Copies of the Certificate of Incorporation (or comparable charter
document) and by-laws of the Borrower, together with all amendments thereto,
certified by the Secretary or an Assistant Secretary of the Borrower.
     (vii) The Promissory Notes (if requested by any Lender pursuant to Section
3.05), duly executed by the Borrower.
     (viii) Favorable opinions of:
          (A) Martin L. Ryan, Esq., Director, Legal and Assistant General
Counsel of the Borrower, in substantially the form of Exhibit A; and



--------------------------------------------------------------------------------



 



26

          (B) Hughes Hubbard & Reed LLP, counsel to the Administrative Agent, in
substantially the form of Exhibit B.
     (ix) A certificate of subsistence recently issued by the Pennsylvania
Secretary of the Commonwealth with respect to the Borrower (or other evidence
satisfactory to the Administrative Agent that the Borrower is a subsisting
corporation in the Commonwealth of Pennsylvania).
     (x) Such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.
     (b) The following statements shall be true and the Administrative Agent
shall have received a certificate of a Senior Financial Officer of the Borrower,
dated the Closing Date and in sufficient copies for each Lender, stating that:
     (i) the representations and warranties set forth in Section 6.01 of this
Agreement are true and correct on and as of the Closing Date as though made on
and as of such date, and
     (ii) no event has occurred and is continuing that constitutes an Unmatured
Default or an Event of Default.
     (c) The Borrower shall have paid all fees under or referenced in
Section 2.02 and all expenses referenced in Section 10.04(a), in each case to
the extent then due and payable.
     (d) Any Governmental Approvals shall have been obtained and be in full
force and effect. Any third party approvals necessary in connection with the
Loan Documents and the transactions contemplated thereby shall have been
obtained and be in full force and effect. All such Governmental Approvals and
third party approvals, if any, shall be in form and substance satisfactory to
the Administrative Agent and the Lenders.
     SECTION 5.02. Conditions Precedent to Each Extension of Credit. The
obligation of the Issuing Bank to make an Extension of Credit (including the
initial Extension of Credit) shall be subject to the further conditions
precedent that, on the date of such Extension of Credit and after giving effect
thereto:
     (a) The following statements shall be true (and each of the giving of the
applicable notice or request with respect thereto and the making of such
Extension of Credit shall constitute a representation and warranty by the
Borrower that, on the date of such Extension of Credit, such statements are
true):
     (i) the representations and warranties contained in Section 6.01 (other
than the representation and warranty contained in Section 6.01(f)(ii)) of this
Agreement are true and correct on and as of the date of such Extension of
Credit, before and after giving effect to such Extension of Credit, as though
made on and as of such date; and

 



--------------------------------------------------------------------------------



 





27

     (ii) no Unmatured Default or Event of Default has occurred and is
continuing, or would result from such Extension of Credit.
     (b) The Administrative Agent shall have received such other approvals,
opinions and documents as any Lender or the Issuing Bank, through the
Administrative Agent, may reasonably and in good faith request, and such
approvals, opinions and documents shall be in form and substance satisfactory to
the Administrative Agent.
     SECTION 5.03. Determinations Under Section 5.01. For purposes of
determining compliance with the conditions specified in Section 5.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by
this Agreement shall have received written notice from such Lender prior to the
Closing Date specifying its objection thereto.
     SECTION 5.04. Reliance on Certificates. The Lenders, the Issuing Bank and
the Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
such Person identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Person thereafter authorized to act
on behalf of such Person.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     SECTION 6.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and is duly
qualified to do business in all other jurisdictions where the nature of its
business or the nature of property owned or used by it makes such qualification
necessary (except where the failure to so qualify would not reasonably be
expected to have a material adverse effect on the business, financial condition,
operations or results of operations of the Borrower and its Subsidiaries, taken
as a whole).
     (b) The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to which it is or will be a party are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not contravene (i) the
Borrower’s certificate of incorporation or by-laws, (ii) law, or (iii) any legal
or contractual restriction binding on or affecting the Borrower; and such
execution, delivery and performance do not and will not result in or require the
creation of any Lien (other than pursuant to the Loan Documents) upon or with
respect to any of its properties.
     (c) No Governmental Approval is required.



--------------------------------------------------------------------------------



 



28

     (d) This Agreement is, and each other Loan Document to which the Borrower
will be a party when executed and delivered hereunder will be, the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
     (e) None of the written financial or other information relating to the
Borrower or any of its Subsidiaries and provided by the Borrower to the
Administrative Agent and/or the Lenders contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which they
were made.
     (f) (i) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2005, and the related statements of consolidated
income, consolidated cash flows and consolidated retained earnings of the
Borrower and its Consolidated Subsidiaries for the fiscal year then ended,
together with the report thereon of Deloitte & Touche LLP, all as set forth in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005, copies of each of which have been furnished to each Lender, fairly present
the consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the results of operations of the Borrower and
its Consolidated Subsidiaries for the fiscal year ended on such date, all in
accordance with GAAP; and (ii) except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2005, since
December 31, 2005, there has been no material adverse change in the business,
financial condition, operations, or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or in the Borrower’s ability to perform its
obligations under this Agreement or any other Loan Document to which it is or
will be a party.
     (g) Except as disclosed in Schedule III attached hereto or in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005, there is no pending or, to the Borrower’s knowledge, threatened action,
suit, investigation, litigation or proceeding against or, to the Borrower’s
knowledge, affecting the Borrower or any of its Subsidiaries or any of their
respective properties before any court, governmental agency or arbitrator, that
would reasonably be expected to materially adversely affect (i) the business,
financial condition, operations or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the legality, validity, or
enforceability of, or the ability of the Borrower to perform its obligations
under, this Agreement or any other Loan Document to which the Borrower is or is
to be a party.
     (h) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan of the Borrower or any of its ERISA Affiliates which would
result in a material liability to the Borrower or any of its ERISA Affiliates.
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) for each Plan of the Borrower or any of its ERISA Affiliates, copies of
which have been filed with the Internal Revenue Service, is complete and
accurate and fairly presents the funding status of such Plan in all material
respects. Since the date of such Schedule B there has been no material adverse
change in such funding status and no “prohibited transaction” has occurred with
respect thereto which is reasonably expected to result in a material liability
to the Borrower or any of its ERISA Affiliates. Neither the Borrower nor



--------------------------------------------------------------------------------



 



29

any of its ERISA Affiliates has been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or has been terminated,
within the meaning of Title IV of ERISA. Except as set forth in the financial
statements referred to in Section 6.01(f), the Borrower and its Subsidiaries
have no material liability with respect to “expected post retirement benefit
obligations” within the meaning of Statement of Financial Accounting Standards
No. 106. Each Plan and any related trust intended to qualify under Internal
Revenue Code Section 401 or 501 are so qualified (except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Effect).
There are no pending or threatened claims, actions or proceedings (other than
claims for benefits in the normal course) relating to any Plan other than those
that in the aggregate, if adversely determined, would not reasonably be expected
to have a Material Adverse Effect.
     (i) The Borrower has filed all tax returns (Federal, state and local)
required to be filed and paid all taxes shown thereon to be due, including
interest and penalties, or, to the extent the Borrower is contesting in good
faith an assertion of liability based on such returns, has provided adequate
reserves for payment thereof in accordance with GAAP.
     (j) Duquesne Light is a wholly-owned Subsidiary of the Borrower.
     (k) The operations and properties of the Borrower comply in all respects
with all applicable laws (including ERISA and Environmental Laws), rules,
regulations and orders of any governmental authority, the noncompliance with
which would reasonably be expected to have a Material Adverse Effect, except to
the extent that the Borrower is contesting the same in good faith and by
appropriate proceedings.
     (l) The Borrower is, and upon the consummation of the transactions
contemplated under this Agreement will be, solvent, and has, and upon the
consummation of such transactions will have, assets having a fair value in
excess of the amount required to pay its probable liabilities on its existing
Debt as they become absolute and matured, and does not have, and will not have,
upon the consummation of such transactions, an unreasonably small capital for
the conduct of its business as it is now being conducted.
     (m) Following each Extension of Credit, not more than 25 percent of the
value of the assets of the Borrower and its Subsidiaries on a consolidated basis
will be margin stock (within the meaning of Regulation U issued by the Board).
     (n) The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock (within the meaning of Regulation U
issued by the Board), and no proceeds of any Loan or any drawing under any
Letter of Credit will be used to buy or carry any margin stock or to extend
credit to others for the purpose of buying or carrying any margin stock.
     (o) Neither the Borrower nor any of its Subsidiaries is, or after the
making of any Extension of Credit, or the consummation of any of the other
transactions contemplated hereby, will be, an “investment company” or a company
“controlled” by an “investment company”(within the meaning of the Investment
Company Act).



--------------------------------------------------------------------------------



 



30

     (p) No Letter of Credit or any drawing under a Letter of Credit will be
used to acquire any equity security of a class that is registered pursuant to
Section 12 of the Exchange Act, other than strictly for investment purposes.
ARTICLE VII
COVENANTS OF THE BORROWER
     SECTION 7.01. Affirmative Covenants. So long as any Loan or any other
amount payable hereunder or under any Promissory Note shall remain unpaid, any
Letter of Credit shall remain outstanding or any Lender shall have any
Commitment, the Borrower will, unless the Required Lenders shall otherwise
consent in writing:
     (a) Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, all taxes, assessments and governmental charges imposed upon it or
upon its properties, except to the extent the Borrower is contesting the same in
good faith and by appropriate proceedings and has set aside adequate reserves
for the payment thereof in accordance with GAAP.
     (b) Maintenance of Insurance. Maintain, or cause to be maintained, with
responsible and reputable insurance companies and associations or through its
own program of self-insurance, insurance covering the Borrower and its
properties to such extent, and against such hazards and liabilities, as is
customarily maintained by similar companies similarly situated.
     (c) Preservation of Existence, Etc. Subject to Section 7.02(a), preserve
and maintain its corporate existence, material rights (statutory and otherwise)
and franchises, and take such other action as may be necessary or advisable to
preserve and maintain its right to conduct its business in the states where it
shall be conducting its business; provided, however, that the Borrower shall not
be required to preserve and maintain any such right or franchise, or its right
to conduct business in any such state, unless the failure to do so would
reasonably be expected to have a Material Adverse Effect.
     (d) Compliance with Laws, Etc. Comply in all respects with the requirements
of all applicable laws (including ERISA and Environmental Laws), rules,
regulations and orders of any governmental authority, except to the extent that
(i) the Borrower is contesting the same in good faith by appropriate proceedings
or (ii) any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
     (e) Inspection Rights. At any reasonable time and from time to time upon
reasonable notice, permit or arrange for the Administrative Agent, the Issuing
Bank, each of the Lenders, and their respective agents and representatives to
examine and make copies of and abstracts from the records and books of account
of, and the properties of, the Borrower and each of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with the Borrower and its Subsidiaries and their respective officers, directors
and accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper records and books of account, in which full and correct entries shall be
made of all financial transactions of the Borrower and its Subsidiaries and the
assets and business of the Borrower and



--------------------------------------------------------------------------------



 



31

its Subsidiaries, which records and books of account, in the case of the
Borrower, shall be in accordance with GAAP.
     (g) Maintenance of Properties, Etc. Maintain good and marketable title to
all of its properties which are used or useful in the conduct of its business,
and preserve, maintain, develop, and operate in substantial conformity with all
laws and material contractual obligations, all of its properties which are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing herein shall prevent the Borrower from discontinuing, or causing
the discontinuance of, the operation and maintenance of any of its properties if
such discontinuance is, in the reasonable judgment of the Borrower, desirable in
the conduct of its business and such discontinuance would not reasonably be
expected to have a Material Adverse Effect.
     (h) Further Assurances. Use all reasonable efforts to duly obtain
Governmental Approvals required from time to time on or prior to such date as
the same may become legally required, and thereafter to maintain all such
Governmental Approvals in full force and effect, except to the extent that any
such failure to obtain or maintain such Governmental Approvals would not
reasonably be expected to have a Material Adverse Effect.
     (i) Reporting Requirements. Furnish to the Administrative Agent, in
sufficient number of copies for each Lender, the following:
     (i) as soon as possible and in any event within five Business Days after
the occurrence of each Unmatured Default or Event of Default continuing on the
date of such statement, a statement of a Senior Financial Officer of the
Borrower setting forth details of such Unmatured Default or Event of Default and
the action that the Borrower proposes to take with respect thereto;
     (ii) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at the end of such quarter and statements of consolidated income, consolidated
retained earnings and consolidated cash flows of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, all in reasonable detail
and duly certified by a Senior Financial Officer of the Borrower as having been
prepared in accordance with GAAP, together with (A) a schedule in form
satisfactory to the Administrative Agent of the computations used by the
Borrower in determining compliance with the covenants contained in
Sections 7.01(j) and 7.01(k) and (B) a certificate of said officer stating that
no Unmatured Default or Event of Default has occurred and is continuing or, if
an Unmatured Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower proposes to
take with respect thereto;
     (iii) as soon as available and in any event within 120 days after the end
of each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of such fiscal year
and statements of



--------------------------------------------------------------------------------



 



32

consolidated income, consolidated retained earnings and consolidated cash flows
of the Borrower and its Consolidated Subsidiaries for such fiscal year, in each
case accompanied by the audit report of Deloitte & Touche LLP or another
nationally-recognized independent public accounting firm, together with (A) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Borrower in determining, as of the end such fiscal year, compliance
with the covenants contained in Sections 7.01(j) and 7.01(k) and (B) a
certificate of a Senior Financial Officer of the Borrower stating that no
Unmatured Default or Event of Default has occurred and is continuing or, if an
Unmatured Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower proposes to
take with respect thereto;
     (iv) as soon as possible and in any event (A) within 30 days after any
ERISA Event described in clause (i) of the definition of ERISA Event with
respect to any Material Plan of the Borrower or any ERISA Affiliate of the
Borrower has occurred and (B) within ten days after any other ERISA Event with
respect to any Material Plan of the Borrower or any ERISA Affiliate of the
Borrower has occurred, a statement of a Senior Financial Officer of the Borrower
describing such ERISA Event and the action, if any, which the Borrower or such
ERISA Affiliate proposes to take with respect thereto;
     (v) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from the PBGC, copies of each notice received by the Borrower or such
ERISA Affiliate of the PBGC’s intention to terminate any Material Plan of the
Borrower or such ERISA Affiliate or to have a trustee appointed to administer
any such Plan;
     (vi) promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Material Plan (if
any) to which the Borrower or any ERISA Affiliate of the Borrower is a
contributing employer;
     (vii) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor, a copy of each notice received by
the Borrower or such ERISA Affiliate concerning the imposition or amount of
withdrawal liability in an aggregate principal amount of at least $5,000,000
pursuant to Section 4202 of ERISA in respect of which the Borrower or such ERISA
Affiliate is reasonably expected to be liable;
     (viii) promptly after the Borrower becomes aware of the occurrence thereof,
notice of all actions, suits, proceedings or other events (A) of the type
described in Section 6.01(g) or (B) for which the Administrative Agent, the
Issuing Bank and the Lenders will be entitled to indemnity under
Section 10.04(b);
     (ix) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Borrower or any of its
Subsidiaries sends to its public security holders (if any), copies of all
regular, periodic and special reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or with



--------------------------------------------------------------------------------



 



33

any national securities exchange, pursuant to the Exchange Act, and copies of
all final prospectuses with respect to any securities issued or to be issued by
the Borrower or any of its Subsidiaries; and
     (x) within a reasonable time (but in no event more than 30 days) after any
request therefor, such other information respecting the business, properties,
results of operations, revenues, condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries (including schedules of
the Borrower’s investments) as the Administrative Agent, the Issuing Bank or any
Lender through the Administrative Agent may from time to time reasonably
request.
     (j) Consolidated Leverage Ratio. Maintain at all times a ratio of
Consolidated Debt to Consolidated Capital of not more than 0.65 to 1.0.
     (k) Coverage Ratio. Maintain, with respect to each twelve month period
ending on the last day of each fiscal quarter of the Borrower (determined as of
the last day of such fiscal quarter), a Coverage Ratio of at least 2.0 to 1.0.
     (l) Maintain Ownership of Duquesne Light. Maintain at all times, directly
or indirectly, legal and beneficial ownership of 100% of the issued and
outstanding shares of common stock of Duquesne Light, free and clear of any
Liens (other than Permitted Liens), unless, in the case of the requirement to
maintain such shares free and clear of all Liens other than Permitted Liens, the
Lenders shall be similarly and ratably secured pursuant to documents in form and
substance satisfactory to the Administrative Agent and the Lenders.
     (m) Use of Proceeds. Use all Extensions of Credit only for general
corporate purposes of the Borrower.
     SECTION 7.02. Negative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall not, without the written consent of the Required Lenders:
     (a) Mergers, Etc. Merge with or into or consolidate with or into any other
Person, except that the Borrower may merge or consolidate with or into any other
Person, provided that immediately after giving effect thereto, (i) no event
shall occur and be continuing that constitutes an Unmatured Default or an Event
of Default, (ii) the Borrower is the surviving corporation, (iii) this Agreement
remains in full force and effect, and (iv) the surviving corporation is in
compliance with the ratio set forth in Section 7.01(j).
     (b) Sales, Etc., of Assets. Sell, lease, transfer, assign or otherwise
dispose of all or substantially all of its assets, or permit any of its
Significant Subsidiaries to sell, lease, transfer, assign or otherwise dispose
of all or substantially all of its assets, except for sales, leases, transfers,
assignments, and other dispositions of all or substantially all of the
Borrower’s or any such Significant Subsidiary’s assets to the Borrower or any
other Significant Subsidiary of the Borrower, in each case for good and valuable
consideration (as determined in the reasonable judgment of the Borrower’s or
such Significant Subsidiary’s, as the case may be, board of directors, and which
consideration may include the assumption of obligations of such Significant



--------------------------------------------------------------------------------



 



34

Subsidiary), provided in each case that no Unmatured Default or Event of Default
shall have occurred and be continuing after giving effect thereto.
ARTICLE VIII
DEFAULTS
     SECTION 8.01. Events of Default. If any of the following events (each an
“Event of Default”) shall occur and be continuing, the Administrative Agent and
the Lenders shall be entitled to exercise the remedies set forth in
Section 8.02:
     (a) The Borrower shall fail to pay (i) any principal of any Loan within
three days after the same becomes due and payable or (ii) any interest thereon,
fees or other amounts (other than any principal of any Loan) payable hereunder
or under any other Loan Document within ten days after the same becomes due and
payable; or
     (b) Any representation or warranty made by or on behalf of the Borrower in
any Loan Document or certificate or other writing delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or
     (c) The Borrower shall fail to perform or observe any term or covenant on
its part to be performed or observed contained in Section 7.01(c),
Section 7.01(i)(i), Section 7.01(j), Section 7.01(k), Section 7.01(1),
Section 7.01(m) or Section 7.02; or
     (d) The Borrower shall fail to perform or observe any other term or
covenant on its part to be performed or observed contained in any Loan Document
and any such failure shall remain unremedied, after written notice thereof shall
have been given to the Borrower by the Administrative Agent, for a period of
fifteen days; or
     (e) The Borrower or any of its Significant Subsidiaries (including Duquesne
Light) shall fail to pay any of its Debt (including any interest or premium
thereon but excluding Debt incurred under this Agreement) aggregating
$50,000,000 or more, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in any agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event, shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof as
a result of a default or similar adverse event; or
     (f) The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make an assignment for the benefit of creditors;
or any proceeding shall be instituted by or against the Borrower or any
Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of its debts under any law relating to
bankruptcy, insolvency, or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment



--------------------------------------------------------------------------------



 



35

of a receiver, trustee, or other similar official for it or for any substantial
part of its property and, in the case of a proceeding instituted against the
Borrower or such Significant Subsidiary, any such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding (including the entry of an order for relief against the Borrower
or such Significant Subsidiary or the appointment of a receiver, trustee,
custodian or other similar official for the Borrower or such Significant
Subsidiary or any of its property) shall occur; or the Borrower or any
Significant Subsidiary shall take any corporate or other action to authorize any
of the actions set forth above in this subsection (f); or
     (g) Any judgment or order (other than a judgment or order for a rate
refund) shall be rendered against the Borrower, any of its Significant
Subsidiaries (including Duquesne Light) or their respective properties for the
payment of money exceeding applicable insurance coverage (as to which such
Person has received no notice or claim of protest, dishonor or non-payment) by
$50,000,000, and either (A) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (B) there shall be any period of 30
consecutive days during which such judgment or order shall remain undischarged
and there shall be no stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, in effect; or
     (h) Any material provision of this Agreement or any other Loan Document to
which the Borrower is a party shall for any reason, except to the extent
permitted by the express terms hereof or thereof, cease to be valid and binding
on or enforceable against the Borrower, or the Borrower shall so assert in
writing; or
     (i) At any time the Issuing Bank shall have been served with or otherwise
subjected to a court order, injunction, or other process or decree issued or
granted at the instance of the Borrower restraining or seeking to restrain the
Issuing Bank from paying any amount under any Letter of Credit and either
(i) there has been a drawing under such Letter of Credit which the Issuing Bank
would otherwise be obligated to pay or (ii) the stated expiration date or any
reduction of the stated amount of such Letter of Credit has occurred but the
right of the beneficiary to draw thereunder has been extended in connection with
the pendency of the related court action or proceeding; or
     (j) Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders, the Issuing Bank and the Administrative Agent; or
     (k) The Borrower or any of its ERISA Affiliates shall fail to pay when due
an amount or amounts aggregating in excess of $20,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Material Plan, other than a Multiemployer Plan, shall
be filed under Title IV of ERISA by the Borrower or any of its ERISA Affiliates,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan, other than a Multiemployer
Plan, or a proceeding shall be instituted by a fiduciary of any Material Plan
which is a Multiemployer Plan against the Borrower or any of its ERISA
Affiliates to enforce an obligation of the Borrower or any of its ERISA
Affiliates exceeding $20,000,000 under Section 515 of ERISA in connection with a
withdrawal or alleged withdrawal from such Multiemployer Plan or to take any
action under



--------------------------------------------------------------------------------



 



36

Section 4219(c)(5) of ERISA and any such proceeding shall not have been
dismissed within 30 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or any other ERISA Event shall occur that, in
the opinion of the Required Lenders, would reasonably be expected to have a
Material Adverse Effect.
     SECTION 8.02. Remedies. If any Event of Default has occurred and is
continuing, then the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders, upon notice to the Borrower (i) declare the
Commitments to be terminated, whereupon the same shall forthwith terminate,
(ii) declare the principal amount outstanding hereunder, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon the principal amount outstanding
hereunder, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower, and/or (iii)
require the Borrower to pay immediately to the Administrative Agent an amount
equal to the aggregate LC Outstandings of all Letters of Credit then
outstanding, to be held by the Administrative Agent (for its benefit and the
benefit of the Issuing Bank and the Lenders) as cash collateral securing LC
Outstandings and the Borrower’s reimbursement obligations with respect thereto;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the Commitments shall automatically be terminated and (B) the principal
amount outstanding hereunder, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. Notwithstanding anything to the contrary contained herein, no
notice given or declaration made by the Administrative Agent pursuant to this
Section 8.02 shall affect (1) the obligation of the Issuing Bank to make any
payment under any Letter of Credit in accordance with the terms of such Letter
of Credit or (2) the participatory interest of each Lender in each such payment.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     SECTION 9.01. Authorization and Action.
     (a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
     (b) Any Lender serving as Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Lender and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any of its Subsidiaries or
other Affiliate thereof as if it were not the Administrative Agent hereunder.



--------------------------------------------------------------------------------



 



37

     (c) The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (i) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether an Unmatured
Default or an Event of Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), and (iii) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the Lender serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.01) or in the absence of its
own gross negligence or wilful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Unmatured Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender (in which case the Administrative Agent shall promptly give
a copy of such written notice to the Lenders and the Issuing Bank). The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (A) any statement, warranty or representation made in or in
connection with any Loan Document, (B) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (D) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article V or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     (d) The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     (e) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
subsections of this Section 9.01 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.



--------------------------------------------------------------------------------



 



38

     (f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this subsection (f), the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower (which consent shall not be unreasonably withheld or delayed), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender or an
Affiliate of a Lender. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
     (g) Each Lender acknowledges that it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     SECTION 9.02. Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective Percentages of the Lenders, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Loan Document
(other than the Fee Letter) or any action taken or omitted by the Administrative
Agent under this Agreement or any other Loan Document (other than the Fee
Letter), provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, syndication, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document
(other than the Fee Letter) to the extent that the Administrative Agent is
entitled to reimbursement for such expenses pursuant to Section 10.04 but is not
reimbursed for such expenses by the Borrower.



--------------------------------------------------------------------------------



 



39

ARTICLE X
MISCELLANEOUS
     SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of
any Loan Document, nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive, modify or
eliminate any of the conditions specified in Article V, (ii) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(iii) reduce the principal of, or interest on, any Loan or any fees or other
amounts payable hereunder (other than fees payable to the Administrative Agent
pursuant to Section 2.02(b)), (iv) extend the Termination Date or the Letter of
Credit Expiration Date or postpone any date fixed for any payment of principal
of, or interest on, any Loan or any fees or other amounts payable hereunder
(other than fees payable to the Administrative Agent pursuant to Section
2.02(b)), (v) change the definition of “Required Lenders” contained in
Section 1.01 or change any other provision that specifies the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend any Loan Document in a manner intended to
prefer one or more Lenders over any other Lenders, or (vii) amend, waive or
modify this Section 10.01; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Bank in addition to the Lenders
required above to take such action, affect the rights or duties of the Issuing
Bank under this Agreement or any other Loan Document. Any request from the
Borrower for any amendment, waiver or consent under this Section 10.01 shall be
addressed to the Administrative Agent.
     SECTION 10.02. Notices, Etc. All notices and other communications provided
for hereunder and under the other Loan Documents shall be in writing (including
telegraphic, facsimile, telex or cable communication) and mailed, telegraphed,
telecopied, telexed, cabled or delivered, (i) if to the Borrower, at its address
at 411 Seventh Avenue, 7th Floor, Pittsburgh, Pennsylvania 15219, Attention:
Vice President and Treasurer (Telecopy no. 412.393.1187); (ii) if to any Lender
other than JPMorgan, at its Lending Office specified in the Lender Assignment
pursuant to which it became a Lender; and (iv) if to the Administrative Agent,
the Issuing Bank or the Bank, at its address at 1111 Fannin Street, Floor 10,
Houston, Texas 77002-6925, Attention: Sheila G. King (Telecopy no.
713.750.2782); or, as to each party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, telegraphed, telecopied, telexed
or cabled, be effective five days after being deposited in the mails, or when
delivered to the telegraph company, telecopied, confirmed by telex answerback or
delivered to the cable company, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III, or IX
shall not be effective until received by the Administrative Agent.



--------------------------------------------------------------------------------



 



40

     SECTION 10.03. No Waiver of Remedies. No failure on the part of the
Borrower, any Lender, the Issuing Bank or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
     SECTION 10.04. Costs, Expenses and Indemnification. (a) The Borrower agrees
to pay on demand all reasonable costs and expenses of the Administrative Agent
in connection with the preparation, negotiation, syndication, execution and
delivery of the Loan Documents and any proposed modification, amendment, waiver
or consent relating to any Loan Document, including the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent with respect
thereto and with respect to the administration of, and advising the
Administrative Agent as to its rights and responsibilities under, this Agreement
and the other Loan Documents. The Borrower further agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent and each Lender
(including reasonable fees and expenses of counsel to the Administrative Agent
and counsel for each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank, each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnified Person”) against, and hold each
Indemnified Person harmless from, any and all losses, claims, penalties,
judgments, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnified Person
(whether or not such Indemnified Person is named as a party to any proceeding or
is otherwise subjected to judicial or legal process arising from any such
proceeding), incurred by or asserted against any Indemnified Person arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan, Letter of Credit or other
Extension of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of any Hazardous Substance on or from any
property owned or operated by the Borrower or any of its Affiliates, or any
Environmental Liability related in any way to the Borrower or any of its
Affiliates, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnified Person is a party
thereto; provided that such indemnity shall not, as to any Indemnified Person,
be available to the extent that such losses, claims, penalties, judgments,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnified Person.
     (c) The Borrower’s obligations under this Section 10.04 shall survive the
repayment of all amounts owing to the Lenders, the Issuing Bank and the
Administrative Agent under the



--------------------------------------------------------------------------------



 



41

Loan Documents and the termination of the Commitments. If and to the extent that
the obligations of the Borrower under this Section 10.04 are unenforceable for
any reason, the Borrower agrees to make the maximum contribution to the payment
and satisfaction thereof which is permissible under applicable law.
     SECTION 10.05. Right of Set-off. (a) Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 8.02 to authorize the
Administrative Agent to declare the principal amount outstanding hereunder to be
due and payable pursuant to the provisions of Section 8.02, each Lender and the
Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or the Issuing Bank to or
for the credit or the account of the Borrower, against any and all of the
obligations of the Borrower now or hereafter existing under any Loan Document,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under such Loan Document and although such obligations may be
unmatured. Each Lender and the Issuing Bank agrees to notify promptly the
Borrower after any such set-off and application made by such Lender or the
Issuing Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and the
Issuing Bank under this Section 10.05 are in addition to other rights and
remedies (including other rights of set-off) which such Lender and the Issuing
Bank may have.
     (b) The Borrower agrees that it shall have no right of off-set, deduction
or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders hereunder are several and not joint. Nothing
contained herein shall constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against the
Administrative Agent or any Lender for the Administrative Agent’s or such
Lender’s, as the case may be, gross negligence or wilful misconduct, but no
Lender shall be liable for any such conduct on the part of the Administrative
Agent or any other Lender, and the Administrative Agent shall be liable for any
such conduct on the part of any Lender.
     SECTION 10.06. Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have been notified by the Bank that the Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
     SECTION 10.07. Assignments and Participation. (a) Each Lender may, with the
consent of the Borrower, the Administrative Agent and the Issuing Bank (such
consent not to be unreasonably withheld or delayed and, in the case of the
Borrower, shall not be required if an Event of Default has occurred and is
continuing), assign to one or more banks or other financial institutions all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment, the Loans owing to it
and any Promissory Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of the
assigning Lender’s rights and obligations under this Agreement, (ii) the amount
of the Commitment of the assigning Lender being



--------------------------------------------------------------------------------



 



42

assigned pursuant to each such assignment (determined as of the date of the
Lender Assignment with respect to such assignment) shall in no event be less
than the lesser of the aggregate amount of such Lender’s Commitment and
$5,000,000, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, a Lender
Assignment, together with any Promissory Notes subject to such assignment and a
processing and recordation fee of $4,000; and provided further, however, that
the consent of the Borrower and the Administrative Agent shall not be required
for any assignments by a Lender to any of its Affiliates or to any other Lender
or any of its Affiliates. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Lender
Assignment, which effective date shall be at least five Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Lender Assignment, have the rights and obligations of a Lender
hereunder and (B) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it to an Eligible
Assignee pursuant to such Lender Assignment, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto); provided, however, that the limitation set forth in clause (iii),
above, shall not apply if an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have declared all Loans to be, or
all Loans shall have automatically become, immediately due and payable
hereunder. Notwithstanding anything to the contrary contained in this Agreement,
any Lender may at any time assign all or any portion of the Loans owing to it to
any Affiliate of such Lender. No such assignment, other than to an Eligible
Assignee in accordance with this Section 10.07, shall release the assigning
Lender from its obligations hereunder.
     (b) By executing and delivering a Lender Assignment, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such Lender
Assignment, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of each Loan Document, together with copies of the financial statements
referred to in Section 6.01(f) of this Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Lender Assignment; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (v) such assignee confirms
that it is an Eligible Assignee (unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have declared all Loans to
be immediately due and payable hereunder, in which case no such confirmation is
necessary); (vi) such assignee appoints and authorizes the Administrative Agent
to take such



--------------------------------------------------------------------------------



 



43

action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     (c) The Administrative Agent shall maintain at its address referred to in
Section 10.02 a copy of each Lender Assignment delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Issuing Bank or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Upon its receipt of a Lender Assignment executed by an assigning Lender
and an assignee representing that it is an Eligible Assignee, together with any
Promissory Notes subject to such assignment, the processing and recordation fee
referred to in subsection (a) above and any written consent to such assignment
required by subsection (a) above, the Administrative Agent shall, if such Lender
Assignment has been completed and is in substantially the form of Exhibit C,
(i) accept such Lender Assignment, (ii) record the information contained therein
in the Register and (iii) give prompt notice thereof to the Borrower. New and/or
replacement Promissory Notes payable to the assignee and the assigning Lender
(if the assigning Lender assigned less than all of its rights and obligations
hereunder) shall be issued upon request pursuant to Section 3.05, and shall be
dated the effective date of such Lender Assignment.
     (e) Each Lender may sell participations to one or more banks or other
financial institutions (a “Participant) in or to all or a portion of its rights
and obligations under the Loan Documents (including all or a portion of its
Commitment, the Loans owing to it and any Promissory Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Promissory Notes for all purposes of this Agreement, and (iv) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (f) below, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.03 and 4.05 (and subject to the
related obligations under such Sections) to the same extent as if were a Lender
and had acquired its interest by assignment pursuant to subsection (a) above. To
the extent permitted by law, each Participant shall also be entitled to the
benefits of Section



--------------------------------------------------------------------------------



 



44

10.05(a) as though it were a Lender, provided such Participant agrees to be
subject to Section 4.04 as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 4.03 or 4.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.05 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.05 as though
it were a Lender.
     (g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or Participant or proposed assignee or Participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that (i) prior to any such disclosure, the assignee or
Participant or proposed assignee or Participant shall agree, in accordance with
the terms of Section 10.08, to preserve the confidentiality of any Confidential
Information received by it from such Lender and (ii) such Lender agrees to
notify promptly the Borrower of the names of the recipients of such Confidential
Information, provided, however, that the failure by such Lender to do so shall
impose no liability upon such Lender.
     (h) If any Lender (or any Participant to which such Lender has sold a
participation) shall make any demand for payment under Section 4.03(a) or (b),
then within 30 days after any such demand (if, but only if, such demanded
payment has been made by the Borrower), the Borrower may, with the approval of
the Administrative Agent and the Issuing Bank (which approval shall not be
unreasonably withheld) and provided that no Event of Default or Unmatured
Default shall then have occurred and be continuing, demand that such Lender
assign, at the sole cost and expense of the Borrower, in accordance with this
Section 10.07 to one or more Eligible Assignees designated by the Borrower, all
(but not less than all) of such Lender’s Commitment and the Loans owing to it
within the period ending on the last day of the 30-day period described above.
If any such Eligible Assignee designated by the Borrower shall fail to
consummate such assignment on terms acceptable to such Lender, or if the
Borrower shall fail to designate any such Eligible Assignees for all or part of
such Lender’s Commitment or Loans, then such demand by the Borrower shall become
ineffective; it being understood for purposes of this subsection (h) that such
assignment shall be conclusively deemed to be on terms acceptable to such
Lender, and such Lender shall be compelled to consummate such assignment to an
Eligible Assignee designated by the Borrower, if such Eligible Assignee (1)
shall agree to such assignment by entering into a Lender Assignment with such
Lender and (2) shall offer compensation to such Lender in an amount equal to all
amounts then owing by the Borrower to such Lender hereunder and under any
Promissory Notes made by the Borrower to such Lender, whether for principal,
interest, fees, costs or expenses (other than the demanded payment referred to
above, and payable by the Borrower as a condition to the Borrower’s right to
demand such assignment) or otherwise.
     (i) Anything in this Section 10.07 to the contrary notwithstanding, any
Lender may assign and pledge all or any portion of its Commitment and the Loans
owing to it to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board



--------------------------------------------------------------------------------



 



45

and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.
     (j) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan, and (ii) nothing herein shall excuse any Granting
Lender from its obligations hereunder. The funding of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were funded by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would otherwise be liable for
so long as, and to the extent, the Granting Lender provides such indemnity or
makes such payment. In furtherance of the foregoing, each Lender hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this subsection
(j), any SPC may, with prior notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by the Borrower
and the Administrative Agent) providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans. This
subsection (j) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loans are being funded by an SPC at
the time of such amendment. Notwithstanding the foregoing provisions of this
subsection, (1) an SPC shall not be deemed to be a Lender or a Participant and
shall have no rights under this Agreement except as provided in this subsection
(j), and in particular, but not by way of limitation, shall have no rights to
compensation for increased costs pursuant to Section 4.03 or 4.05, (2) the
Granting Lender’s obligations under this Agreement (including its Commitment to
the Borrower hereunder) shall remain unchanged, (3) the Granting Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (4) the Granting Lender shall remain the holder of any
Promissory Notes for all purposes of this Agreement, (5) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with the Granting Lender in connection with such
Granting Lender’s rights and obligations under this Agreement, and (6) the
Granting Lender shall indemnify and hold the Borrower harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be incurred or shall arise as a result of any grant to an
SPC contemplated hereunder.
     SECTION 10.08. Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to the Administrative Agent, the
Issuing Bank and the Lenders (each, a “Recipient”) written information which is
identified to the Recipient when delivered as



--------------------------------------------------------------------------------



 



46

confidential (such information, other than any such information which (i) was
publicly available, or otherwise known to the Recipient, at the time of
disclosure, (ii) subsequently becomes publicly available other than through any
act or omission by the Recipient or (iii) otherwise subsequently becomes known
to the Recipient other than through a Person whom the Recipient knows to be
acting in violation of his or its obligations to the Borrower, being hereinafter
referred to as “Confidential Information”). The Recipient will not knowingly
disclose any such Confidential Information to any third party (other than to
those persons who have a confidential relationship with the Recipient), and will
take all reasonable steps to restrict access to such information in a manner
designed to maintain the confidential nature of such information, in each case
until such time as the same ceases to be Confidential Information or as the
Borrower may otherwise instruct. It is understood, however, that the foregoing
will not restrict the Recipient’s ability to freely exchange such Confidential
Information with its Affiliates or with prospective participants in or assignees
of the Recipient’s position herein, but the Recipient’s ability to so exchange
Confidential Information shall be conditioned upon any such Affiliate’s or
prospective participant’s (as the case may be) entering into an agreement as to
confidentiality similar to this Section 10.08. It is further understood that the
foregoing will not prohibit the disclosure of any or all Confidential
Information if and to the extent that such disclosure may be required (1) by a
regulatory agency or otherwise in connection with an examination of the
Recipient’s records by appropriate authorities, (2) pursuant to court order,
subpoena or other legal process, (3) otherwise as required by law, or (4) in
order to protect such Recipient’s interests or its rights or remedies hereunder
or under the other Loan Documents; in the event of any required disclosure under
clause (2), (3) or (4), above, the Recipient agrees to use reasonable efforts to
inform the Borrower as promptly as practicable to the extent not prohibited by
law.
     SECTION 10.09. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.
     SECTION 10.10. Governing Law; Submission to Jurisdiction. This Agreement
and the Promissory Notes shall be governed by, and construed in accordance with,
the laws of the State of New York. The Borrower, the Lenders, the Issuing Bank,
and the Administrative Agent each (i) irrevocably submits to the jurisdiction of
any New York State court or Federal court sitting in New York City in any action
arising out of any Loan Document, (ii) agrees that all claims in such action may
be decided in such court, (iii) waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum and (iv) consents to the service of
process by mail. A final judgment in any such action shall be conclusive and may
be enforced in other jurisdictions. Nothing herein shall affect the right of any
party to serve legal process in any manner permitted by law or affect its right
to bring any action in any other court.
     SECTION 10.11. Relation of the Parties; No Beneficiary. No term, provision
or requirement, whether express or implied, of any Loan Document, or actions
taken or to be taken by any party thereunder, shall be construed to create a
partnership, association, or joint venture between such parties or any of them.
No term or provision of the Loan Documents shall be construed to confer a
benefit upon, or grant a right or privilege to, any Person other than the



--------------------------------------------------------------------------------



 



47

parties hereto. The Borrower hereby acknowledges that none of the Administrative
Agent, the Issuing Bank or the Lenders has any fiduciary relationship with or
fiduciary duty to the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent, the Issuing Bank and the Lenders, on the one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor.
     SECTION 10.12. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
     SECTION 10.13. Survival of Agreement. All covenants, agreements,
representations and warranties made herein and in the certificates pursuant
hereto shall be considered to have been relied upon by the Administrative Agent,
the Issuing Bank and the Lenders and shall survive the making by the Issuing
Bank of the Extensions of Credit and the execution and delivery to the Lenders
of any Promissory Notes evidencing the Borrower’s obligation to repay any Loans
and shall continue in full force and effect so long as any Promissory Note or
any amount due hereunder or under any other Loan Document is outstanding and
unpaid, any Letter of Credit is outstanding, or any Commitment of any Lender has
not been terminated.
     SECTION 10.14. Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



S-l
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

             
 
                DUQUESNE LIGHT HOLDINGS, INC.    
 
           
 
  By   /s/ William F. Fields [j2011101j2011101.gif]    
 
           
 
      Name: William F. Fields    
 
      Title: Vice President & Treasurer    
 
               
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
   
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

/s/ William F. Fields

Signature Page to Duquesne Light Holdings, Inc. Letter of Credit and
Reimbursement Agreement

 



--------------------------------------------------------------------------------



 



S-l
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

             
 
                DUQUESNE LIGHT HOLDINGS, INC.    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A., as Administrative    
 
      Agent and Issuing Bank    
 
           
 
  By   /s/ Nancy R. Barwig [j2011101j2011102.gif]    
 
           
 
      Name: NANCY R. Barwig    
 
      Title: Vice President    

/s/ NANCY R. Barwing

Signature Page to Duquesne Light Holdings, Inc. Letter of Credit and
Reimbursement Agreement

 



--------------------------------------------------------------------------------



 



S-2

              Commitment   Bank    
 
            $41,715,167.00   JPMORGAN CHASE BANK, N.A.    
 
           
 
  By   /s/ Nancy R. Barwig [j2011101j2011102.gif]    
 
           
 
      Name: Nancy R. Barwig    
 
      Title: Vice President    

/s/ NANCY R. Barwing

Signature Page to Duquesne Light Holdings, Inc. Letter of Credit and
Reimbursement Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

         
(DUQUESNE LIGHT LOGO) [j2011101j2011100.gif]
  411 Seventh Avenue
8th Floor
Pittsburgh, PA 15219   Tel 412-393-1503
Fax 412-393-5620
mlryan@duqlight.com
Our Energy...Your Power
       

     
Martin L. Ryan
   
Director — Legal
  April 28, 2006

To each of the Lenders referred to below
and to JPMorgan Chase Bank, N.A., as
Adminstrative Agent and Issuing Bank
     Re:    Duquesne Light Holdings, Inc.
Ladies and Gentlemen:
     This opinion is furnished to you pursuant to Section 5.01(a)(viii)(A) of
the Letter of Credit and Reimbursement Agreement, dated as of April 28, 2006
(the “Credit Agreement’’), among Duquesne Light Holdings, Inc., a Pennsylvania
corporation (the “Borrower”), the Lenders from time to time parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Issuing Bank. Capitalized
terms used herein, and not otherwise defined herein, will have the respective
meanings assigned to such terms in the Credit Agreement.
     I am Director, Legal and Assistant General Counsel of the Borrower and, in
that capacity, have acted as counsel for the Borrower in connection with the
preparation, execution and delivery of the Credit Agreement and the other Loan
Documents delivered by the Borrower in connection therewith.
     In that capacity I have examined, or have arranged for the examination by
an attorney or attorneys under my general supervision, of:

  (a)   The Credit Agreement;     (b)   The Promissory Note executed and
delivered by the Borrower on the date hereof (the “Promissory Note”);     (c)  
The letter agreement, dated the date hereof, among the Borrower, the
Administrative Agent and the Issuing Bank (the “Fee Letter”);     (d)   The
Articles of Incorporation of the Borrower and all amendments thereto (the
“Charter”); and     (e)   The by-laws of the Borrower and all amendments thereto
(the “By-laws”).

     In addition, I, or an attorney or attorneys under my general supervision,
have examined the originals, or copies certified to my satisfaction, of such
other corporate records of the Borrower, certificates of public officials and of
officers of the Borrower and agreements, instruments and other documents, as I
have deemed necessary as a basis

 



--------------------------------------------------------------------------------



 



for the opinions expressed below. As to questions of fact material to such
opinions, I or such attorneys have, when relevant facts were not independently
established by me or by them, relied upon representations or certificates of the
Borrower or its officers or public officials.
     I have assumed (i) the due execution and delivery, pursuant to due
authorization, of each Loan Document by all parties thereto (other than the
Borrower), (ii) the authenticity of all such documents submitted to me as
originals, (iii) the genuineness of all signatures (other than those of the
Borrower) and (iv) the conformity to the originals of all such documents
submitted to me as copies.
     I, or an attorney or attorneys under my general supervision, have made such
examination of law as in my or their judgment is necessary or appropriate for
purposes of this opinion.
     Based on the foregoing and subject to the limitations stated herein, I am
of the opinion that:

  1.   The Borrower is duly incorporated and presently subsisting under the laws
of the Commonwealth of Pennsylvania and is duly qualified to do business in, and
is in good standing in, all other jurisdictions where the nature of its business
or the nature of the property owned or leased by it makes such qualification
necessary, except where the failure to so qualify would not have a Material
Adverse Effect.     2.   The execution, delivery and performance by the Borrower
of the Credit Agreement, the Fee Letter and the Promissory Note are within the
Borrower’s corporate powers and authority, have been duly authorized by all
necessary corporate action, and do not (a) violate any provision of the Charter
or the By-laws, (b) violate any law, rule or regulation which, in my experience,
and based on my knowledge of the Borrower’s activities, is normally applicable
to corporations such as the Borrower which engage in transactions such as those
contemplated by the Loan Documents, (c) violate any federal securities law
(except for the antifraud provisions thereof as to which I express no opinion
and as to which I have made no investigation), (d) violate any order or judgment
of any court or governmental authority which to my knowledge is applicable to
the Borrower or (e) result in a breach of or constitute a default under any
indenture, loan or credit agreement or other agreement or instrument binding on
or affecting the Borrower of which I have knowledge. Each of the Credit
Agreement, the Fee Letter and the Promissory Note has been duly executed and
delivered on behalf of the Borrower.     3.   No authorization or approval or
other order of, and no notice to or filing with, any governmental authority or
regulatory body is required under any law, rule or regulation which, in my
experience, and based upon my knowledge of the Borrower’s activities, is
normally applicable to

 



--------------------------------------------------------------------------------



 



      corporations such as the Borrower which engage in transactions such as
those contemplated by the Loan Documents (including, without limitation, any
federal securities law), for the due execution and delivery by the Borrower of
the Credit Agreement and the Fee Letter, the issuance of the Promissory Note, or
in order for any such agreement to constitute a valid and binding obligation of
the Borrower.

  4.   The Credit Agreement, the Fee Letter, and the Promissory Note are the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms. For purposes of the
foregoing, I assume that the legality, validity, binding nature, and/or
enforceability of the Credit Agreement, the Fee Letter, and the Promissory Note
would be determined by a Pennsylvania court applying Pennsylvania law, without
regard to any choice of law provisions that would require the application of the
laws of any other jurisdiction.         The opinions set forth in paragraph 4
above are subject to the following qualifications:

  (a)   The enforceability of the Borrower’s obligations under the Credit
Agreement, the Fee Letter, and the Promissory Note is subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceablity is considered in a proceeding in
equity or at law).     (b)   I note further that, in addition to the application
of equitable principles described above, courts have imposed an obligation on
contracting parties to act reasonably and in good faith in the exercise of their
contractual rights and remedies, and may also apply public policy considerations
in limiting the right of parties seeking to obtain indemnification and
contribution.

  5.   The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended to the date hereof.     6.   Except
as disclosed in the Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2005 and Schedule III to the Credit Agreement, there is no
pending or, to my knowledge, threatened action or proceeding against the
Borrower or any of its properties before any court, governmental agency or
arbitrator that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

     Any opinion or statement herein which is expressed to be “to my knowledge”
or is otherwise qualified by words of like import means that neither I nor the
attorneys under my general supervision who have had an active involvement in the
transactions

 



--------------------------------------------------------------------------------



 



contemplated by the Loan Documents have any current actual knowledge of any
facts or information contrary to such opinion or statement.
     I am a member of the Pennsylvania Bar and do not hold myself out as an
expert on the laws of any jurisdiction other than the laws of the Commonwealth
of Pennsylvania and the federal laws of the United States of America.
     In rendering its opinion to you, Hughes Hubbard & Reed LLP may rely upon
this opinion as to the matters addressed in numbered paragraphs 1 through 5
hereof as if this opinion were addressed directly to them. Except as aforesaid,
without my prior written consent, this opinion may not be relied upon by any
other person or entity for any purpose. This opinion is rendered as of the date
hereof, the opinions expressed herein are given only as of the date hereof, and
I expressly disclaim any undertaking to revise or update this opinion subsequent
to the date hereof or to advise you of any matter arising subsequent to the date
hereof which would cause me to modify this opinion in whole or in part.
Very truly yours,
Martin L. Ryan
Director — Legal
Assistant General Counsel

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF HUGHES HUBBARD & REED LLP,
COUNSEL TO THE ADMINISTRATIVE AGENT
April 28, 2006
JPMorgan Chase Bank, N.A.,
  as Administrative Agent and Issuing Bank
  under the Reimbursement Agreement
  referred to below
131 South Dearborn, Floor 6
Chicago, Illinois 60603-5506
The Lenders from time to time
parties to the Reimbursement Agreement
referred to below
     Re:    Duquesne Light Holdings, Inc.
Ladies and Gentlemen:
     We have acted as special New York counsel to JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, in connection with the execution and
delivery of the Letter of Credit and Reimbursement Agreement, dated as of
April 28, 2006 (the “Reimbursement Agreement”), among Duquesne Light Holdings,
Inc. (the “Borrower”), each of the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Issuing Bank. Terms
defined in the Reimbursement Agreement are used herein as therein defined.
     In this connection, we have examined the following documents:
     1. counterparts of the Reimbursement Agreement, executed by the parties
thereto;
     2. the Promissory Note executed and delivered by the Borrower on the date
hereof (the “Note”); and
     3. the other documents furnished to the Administrative Agent pursuant to
Section 5.01 of the Reimbursement Agreement, including, without limitation, the
opinion

B-1



--------------------------------------------------------------------------------



 



April 28, 2006
Page 2
(the “Opinion”) of Martin L. Ryan, Esq., General Manager, Legal and Assistant
General Counsel of the Borrower.
     In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents,
the legal capacity of all natural persons, and the conformity to the originals
of all such documents submitted to us as copies. We have further assumed that
you have evaluated, and are satisfied with, the creditworthiness of the Borrower
and the business and financial terms evidenced by the Loan Documents. As to any
facts relevant to the opinions expressed below we have, without independent
verification or investigation, relied upon certificates, statements and
representations of the Borrower and its officers and other representatives, and
on the documents we have examined.
     To the extent that our opinion expressed below involves conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the Opinion and have assumed without independent investigation the
correctness of the matters set forth therein, our opinion expressed below being
subject to the assumptions, qualifications and limitations set forth in the
Opinion.
     Based upon and subject to the foregoing, and subject to the qualifications
and assumptions set forth below, we are of the following opinion:
     The Reimbursement Agreement is, and upon their delivery for value received
the Note will be, the valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms.
     Our opinion is subject to the following additional qualifications and
assumptions:
     A. The opinion set forth above is subject to (a) limitations on
enforceability arising from applicable bankruptcy, insolvency, reorganization,
moratorium, receivership, fraudulent conveyance, fraudulent transfer,
preferential transfer and similar laws relating to or affecting the rights and
remedies of creditors generally and the effect of general principles of equity,
including, without limitation, laches and estoppel as equitable defenses and
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether such enforceability is considered or applied in a proceeding in
equity or at law) and considerations of impracticability or impossibility of
performance, and defenses based upon unconscionability of otherwise enforceable
obligations in the context of the factual circumstances under which enforcement
thereof is sought, and (b) the qualification that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. In addition, certain remedial and procedural
provisions of the Reimbursement Agreement and the Note are or may be
unenforceable in whole or in part, but the inclusion of such provisions does not
affect the

B-2



--------------------------------------------------------------------------------



 



April 28, 2006
Page 3
validity of each such Loan Document as a whole. We express no opinion as to the
enforceability of any particular provision of the Reimbursement Agreement or the
Note relating to or constituting (i) waivers of rights to object to jurisdiction
or venue, or consents to jurisdiction or venue, (ii) waivers of rights to (or
agreements as to methods of) service of process, or rights to trial by jury, or
other rights or benefits bestowed by operation of law, (iii) waivers of any
applicable defenses, setoffs, recoupments, or counterclaims, (iv) the grant of
powers of attorney or proxies to the Administrative Agent, the Issuing Bank or
any Lender, or (v) exculpation or exoneration clauses, indemnity clauses, and
clauses relating to releases or waivers of unmatured claims or rights. We
express no opinion as to any provision contained in the Reimbursement Agreement
or the Note (A) that purports to establish (or may be construed to establish)
evidentiary standards, (B) to the extent such provision states that the
provisions of the Reimbursement Agreement or the Note are severable,
(C) providing for late payment charges or an increase in interest rate upon
delinquency in payment or the occurrence of an Unmatured Default, Event of
Default or other specified event, but only to the extent that such provision is
deemed to constitute a penalty or liquidated damages provision, or (D) providing
for the waiver of any statutory right or any broadly or vaguely stated rights or
unknown future rights, or any waiver which is against public policy
considerations. Under certain circumstances the requirement that the provisions
of the Reimbursement Agreement or the Note may be modified or waived only in
writing or only in a specific instance and provisions to the effect that failure
or delay in exercising any right, remedy, power and/or privilege will not impair
or waive such right, remedy, power and/or privilege may be unenforceable to the
extent that an oral agreement has been effected or a course of dealing has
occurred modifying such provisions. A court may modify or limit contractual
agreements regarding attorneys’ fees.
     B. We wish to point out that any provision of the Reimbursement Agreement
or the Note that permits any Person to take action (including without limitation
to take action pursuant to a power of attorney) or make determinations (and/or
to have such determinations be binding on other parties to any degree), or to
benefit from indemnities or similar undertakings, or waivers, exculpatory
provisions or similar provisions, may be subject to limitations imposed by law
or by public policy considerations, including, without limitation, a requirement
that such action be taken or such determination be made, or that any action or
inaction by any Person in respect of which such an indemnity or similar
undertaking, or such a waiver, exculpatory provision or similar provision, may
be called upon or raised, be taken or not taken, as the case may be, on a
reasonable and lawful basis and in good faith.
     C. Our opinion concerning the validity, binding effect and enforceability
of the Reimbursement Agreement and the Note in accordance with their respective
terms does not mean that every provision of the Reimbursement Agreement and the
Note will be upheld or enforced in any or each circumstance by a court.

B-3



--------------------------------------------------------------------------------



 



April 28, 2006
Page 4
     D. We have assumed without independent investigation that (i) the
Reimbursement Agreement and the Note have been duly authorized, executed and
delivered by the Borrower, (ii) the execution and delivery by the Borrower of
the Reimbursement Agreement and the Note, and the performance by the Borrower of
its obligations thereunder and the transactions contemplated thereby, do not and
will not conflict with, contravene, violate or constitute a default under
(A) any lease, indenture, instrument or other agreement to which the Borrower or
its property is subject, (B) any law, rule or regulation to which the Borrower
is subject or (C) any judicial or administrative order or decree of any
governmental authority, and (iii) no authorization, consent or other approval
of, notice to or filing with any court, governmental authority or regulatory
body is required to authorize or is required in connection with the execution,
delivery or performance by the Borrower of the Reimbursement Agreement and the
Note or the transactions contemplated thereby, other than any such
authorizations, consents, approvals, notices and filings that have been duly
obtained or made and are in full force and effect on the date hereof.
     E. We have assumed without any independent investigation that (i) the
Reimbursement Agreement constitutes the legal, valid and binding obligation of
the Administrative Agent, the Issuing Bank and the Lenders, enforceable against
the Administrative Agent, the Issuing Bank and the Lenders in accordance with
its terms, (ii) each of the Administrative Agent, the Issuing Bank and the
Lenders is validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and is qualified to do business and in
good standing under the laws of each jurisdiction where such qualification is
required generally or is necessary in order for the Administrative Agent, the
Issuing Bank or such Lender to execute, deliver and perform its obligations
under, and to enforce its rights under, the Reimbursement Agreement and the
Note, (iii) each of the Administrative Agent, the Issuing Bank and the Lenders
at all relevant times had, and has, the full power, authority and legal right
under its certificate of incorporation, partnership agreement, by-laws and other
governing organizational documents, and the applicable corporate, partnership or
other enterprise legislation and other applicable laws, as the case may be, to
execute, deliver and perform its obligations under the Reimbursement Agreement,
and (iv) each of the Administrative Agent, the Issuing Bank and the Lenders has
duly executed and delivered the Reimbursement Agreement.
     F. Our opinion expressed above is limited to the law of the State of New
York, and we do not express any opinion herein concerning any other law.
     This opinion is limited to the matters expressly set forth herein, and no
opinion is implied or may be inferred beyond the matters expressly so stated.
This opinion is given as of the date hereof, and we do not undertake any
liability or responsibility to inform you of any change in circumstances
occurring, or additional information becoming available to us, after the date
hereof that might alter the opinions contained herein.

B-4



--------------------------------------------------------------------------------



 



April 28, 2006
Page 5
     This opinion is furnished to you solely for your benefit in connection with
the transactions described above and is not to be used, circulated, quoted,
relied upon or otherwise referred to for any other purpose without our prior
written consent in each instance, and this opinion may not be relied upon by you
for any other purpose or by any other Person in any manner or for any purpose,
other than any Person that may become a Lender under the Reimbursement Agreement
after the date hereof.
Very truly yours,

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF LENDER ASSIGNMENT
Dated                      ___, _____
     Reference is made to the Letter of Credit and Reimbursement Agreement,
dated as of April 28, 2006 (said Agreement, as it may be amended, supplemented
or otherwise modified from time to time, being the “Reimbursement Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), among Duquesne Light Holdings, Inc. (the “Borrower”), the
Lenders named therein, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Issuing Bank. Pursuant to the Reimbursement Agreement,
                                         (the “Assignor”) has committed to
participate in Extensions of Credit resulting from the issuance (or extension,
modification or amendment) of each Letter of Credit and to make loans (“Loans”)
to the Borrower[, which Loans are evidenced by a promissory note (the “Note”)
issued by the Borrower to the Assignor].
     The Assignor and                                          (the “Assignee”)
agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Reimbursement Agreement as of
the date hereof which represents the percentage interest specified on Schedule 1
of all outstanding rights and obligations under the Reimbursement Agreement (the
“Assigned Interest”), including, without limitation, such interest in the
Assignor’s Commitment[,] [and] the Loans owing to the Assignor [and the Note
held by the Assignor]. After giving effect to such sale and assignment, the
Assignee’s Commitment and the amount of the Loans owing to the Assignee will be
as set forth in Section 2 of Schedule 1. The effective date of this sale and
assignment shall be the date specified in Section 3 of Schedule 1 hereto (the
“Effective Date”).
     2. On                      ___, ___, the Assignee will pay to the Assignor,
in same day funds, at such address and account as the Assignor shall advise the
Assignee, $               , and (subject to the satisfaction of the requirements
set forth in Section 10.07(d) of the Reimbursement Agreement) the sale and
assignment contemplated hereby shall thereupon become effective as of the
Effective Date. From and after the Effective Date, the Assignor agrees that the
Assignee shall be entitled to all rights, powers and privileges of the Assignor
under the Reimbursement Agreement [and the Note] to the extent of the Assigned
Interest,

C-1



--------------------------------------------------------------------------------



 



including without limitation (i) the right to receive all payments in respect of
the Assigned Interest for the period from and after the Effective Date, whether
on account of principal, interest, fees, indemnities in respect of claims
arising after the Effective Date, increased costs, additional amounts or
otherwise, (ii) the right to vote and to instruct the Administrative Agent under
the Reimbursement Agreement according to its Percentage based on the Assigned
Interest, (iii) the right to set-off and to appropriate and apply deposits of
the Borrower as set forth in the Reimbursement Agreement and (iv) the right to
receive notices, requests, demands and other communications. The Assignor agrees
that it will promptly remit to the Assignee any amount received by it in respect
of the Assigned Interest (whether from the Borrower, the Administrative Agent or
otherwise) in the same funds in which such amount is received by the Assignor.
     3. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
and (iv) represents and warrants to the Assignee and the Administrative Agent
that it has duly executed and delivered this Assignment and that the execution,
delivery and performance by the Assignor of this Assignment have been duly
authorized by all necessary action (corporate or otherwise). Except as specified
in this Section 3, the assignment of the Assigned Interest contemplated hereby
shall be without recourse to the Assignor.
     4. The Assignee (i) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Section 6.01(f) of the Reimbursement Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and purchase the Assigned Interest,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) confirms that it satisfies the requirements of an Eligible
Assignee, (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan

C-2



--------------------------------------------------------------------------------



 



Documents are required to be performed by it as a Lender and (vi) represents and
warrants to the Assignor and the Administrative Agent that it has duly executed
and delivered this Assignment and that the execution, delivery and performance
by the Assignee of this Assignment have been duly authorized by all necessary
action (corporate or otherwise).
     5. This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
     6. This Assignment shall be governed by, and construed in accordance with,
the laws of the State of New York.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule 1 hereto.

C-3



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment Agreement
Dated                      __, ____

         
Section 1.
       
 
       
Percentage Interest:
                        %  
 
       
Section 2.
       
 
       
Assignee’s Commitment:
    $                                          
 
       
Outstanding Principal Amount of Loans owing to the Assignee:
    $                                          
 
       
Section 3.
       
 
       
Effective Date:
    1                                          __, ___  

            [NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

 

1.   Such date must be at least five Business Days after the date of the Lender
Assignment.

C-4



--------------------------------------------------------------------------------



 



          Consented to:2    
 
        DUQUESNE LIGHT HOLDINGS, INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        JPMORGAN CHASE BANK, N.A.,    
as Administrative Agent and Issuing Bank
   
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

2.   Consent of the Borrower and the Administrative Agent is required for all
assignments except (i) for any assignment by a Lender to any of its Affiliates
or to any other Lender or any of its Affiliates and (ii) the consent of the
Borrower is not required if an Event of Default has occurred and is continuing.
Consent of the Issuing Bank is required for all assignments.

C-5



--------------------------------------------------------------------------------



 



Schedule I
Lending Offices

      Name of Bank   Lending Office
JPMorgan Chase Bank, N.A.
  1111 Fannin Street, Floor 10
 
  Houston, Texas 77002-6925
 
  Attention: Sheila G. King
 
  Telephone: (713) 750-2242
 
  FAX: (713)750-2782

 



--------------------------------------------------------------------------------



 



Schedule II
Letters of Credit

                          Issue                       Expiration Date   Amount  
  Beneficiary   Payor   LOC #   Date
10/15/1999
  $ 9,978,515.00     J P Morgan Trust Co. (Bushton BCP III)   DQE Financial  
SLT321509   06/05/06
10/25/1999
  $ 5,442,762.00     J P Morgan Trust Co. (Bushton TRG III)   DQE Financial  
SLT321533   06/05/06
1/12/2001
  $ 1,293,890.00     Nat’l Union Fire Inc. Co. + / AIG Insurance   DQE  
SLT323545   12/15/06
4/2/2002
  $ 13,000,000.00     Travelers Casualty and Surety Co.   DQE Financial  
SLT326359   09/12/06
12/24/2002
  $ 7,000,000.00     ACE Surety / Insur Co of North America   DQE Financial  
SLT330218   12/24/06
1/5/2006
  $ 5,000,000.00     PJM Interconnection L.L.C.   Duquesne Light Energy  
CPCS-225978   01/05/07

 



--------------------------------------------------------------------------------



 



Schedule III
Litigation
None.

 